Exhibit 10.1

INDUSTRIAL BUILDING LEASE (NET)


1.             BASIC TERMS.  THIS SECTION 1 CONTAINS THE BASIC TERMS OF THIS
LEASE BETWEEN LANDLORD AND TENANT, NAMED BELOW.  OTHER SECTIONS OF THE LEASE
REFERRED TO IN THIS SECTION 1 EXPLAIN AND DEFINE THE BASIC TERMS AND ARE TO BE
READ IN CONJUNCTION WITH THE BASIC TERMS.


1.1.         DATE OF LEASE:  NOVEMBER 20, 2006


1.2.         LANDLORD: W .C. BRADLEY CO., A GEORGIA CORPORATION


1.3.         TENANT:   MAGNETEK, INC., A DELAWARE CORPORATION


1.4.         PREMISES:  APPROXIMATELY 44,095 RENTABLE SQUARE FEET, AS DEPICTED
ON THE SPACE PLAN (“SPACE PLAN”) SET FORTH IN EXHIBIT A ATTACHED HERETO AND MADE
A PART HEREOF, IN THE BUILDING COMMONLY KNOWN AS N50 W13775 OVERVIEW DRIVE,
MENOMONEE FALLS, WISCONSIN (THE “BUILDING”) INCLUDING THE NONEXCLUSIVE RIGHT TO
USE IN COMMON WITH OTHERS, THE PARKING AREAS FOR AUTOMOBILES AND
TRACTOR/TRAILERS AND THE DRIVEWAY APPURTENANT THERETO, WHICH BUILDING AND
APPURTENANT PARKING AREAS AND THE NON-EXCLUSIVE DRIVEWAY AS DEPICTED ON THE SITE
PLAN SET FORTH IN EXHIBIT A-1 ATTACHED HERETO AND MADE A PART HEREOF.


1.5.         PROPERTY:  SEE EXHIBIT B ATTACHED HERETO AND MADE A PART HEREOF.


1.6.         PARK:  THE INDUSTRIAL PARK COMMONLY KNOWN AS FALLS BUSINESS PARK,
MENOMONEE FALLS, WISCONSIN AS DEPICTED ON EXHIBIT C ATTACHED HERETO AND MADE A
PART HEREOF.


1.7.         LEASE TERM:  7 YEARS 6 MONTHS (“INITIAL TERM”) COMMENCING ON THE
COMMENCEMENT DATE (AS DEFINED IN SECTION 5.2 BELOW) AND ENDING ON THE EXPIRATION
OF THE INITIAL TERM (“EXPIRATION DATE”), SUBJECT TO EXTENSION PURSUANT TO
SECTION 5.2.  THE INITIAL TERM SHALL BE SUBJECT TO EXTENSION BY THE RENEWAL
PERIODS (AS HEREINAFTER DEFINED) AS DESCRIBED IN SECTION 24.13 BELOW (THE
INITIAL TERM AS EXTENDED BY EACH OR ALL RENEWAL PERIODS, THE “TERM”).


1.8.         PERMITTED USE:  ANY USE LISTED AS A “PRINCIPLE USE” ON EXHIBIT D
UNLESS OTHERWISE APPROVED IN ADVANCE BY LANDLORD


1.9.         BROKER:  LANDLORD IS REPRESENTED BY CB RICHARD ELLIS AND TENANT IS
REPRESENTED BY NAI MLG COMMERCIAL.  BOTH LANDLORD AND TENANT ACKNOWLEDGE THAT NO
OTHER BROKERS WERE USED IN THIS TRANSACTION.  COMMISSIONS TO BROKERS WILL BE
PAID BY LANDLORD UNDER SEPARATE AGREEMENT.


1.10.       SECURITY DEPOSIT:  $24,000.00 TO BE HELD BY LANDLORD


--------------------------------------------------------------------------------



1.11.       TENANT SHALL PAY BASE RENT DURING THE INITIAL TERM AT THE MONTHLY
BASE RENT FOR THE FOLLOWING PERIODS IN THE FOLLOWING MONTHLY AMOUNTS:

Months

 

Base Rental Rate

 

Annual/Monthly Base Rent

 11/15/06 – 11/14/07

 

$ 2.48 sf x 44,095 sf

 

$ 109,135.13/ $9,094.59

 11/15/07 – 11/14/08

 

$ 5.07 sf x 44,095 sf

 

$ 223,727.01/ $18,643.92

 11/15/08 – 11/14/09

 

$ 5.20 sf x 44,095 sf

 

$ 229,220.18/ $19,110.02

 11/15/09 – 11/14/10

 

$ 5.33 sf x 44,095 sf

 

$ 235,053.19/ $19,558.77

 11/15/10 – 11/14/11

 

$ 5.46 sf x 44,095 sf

 

$ 240,929.52/ $20,077.46

 11/15/11 – 11/14/12

 

$ 5.60 sf x 44,095 sf

 

$ 246,952.75/ $20,579.40

 11/15/12 – 11/14/13

 

$ 5.74 sf x 44,095 sf

 

$ 253,126.57/ $21,093.88

 11/15/13 - 5/14/14

 

$ 5.88 sf x 44,095 sf

 

$ 259,454.74/ $21,621.23

 


1.12.       TENANT’S PROPORTIONATE SHARE FOR THE BUILDING: APPROXIMATELY
62.36%.  LANDLORD REPRESENTS THAT THERE ARE 70,707 RENTABLE SQUARE FEET IN THE
BUILDING.


1.13.       TENANT IMPROVEMENT ALLOWANCE:  $50,000.00, AS FURTHER DESCRIBED AND
SUBJECT TO THE PROVISIONS IN SECTION 5.4.

Tenant Moving Allowance of $50.000.00 to be paid by Landlord directly to Tenant
in four (4) monthly installments of $12,500.00 during the first four (4) months
of the lease.  These payments are due within 10 days of  each month of the lease
term or may be used as rent set-off by Tenant.


1.14.       EXHIBITS TO LEASE:  THE FOLLOWING EXHIBITS ARE ATTACHED TO AND MADE
A PART OF THIS LEASE.

Exhibit A               Space Plan of Premises

Exhibit A-1            Site Plan

Exhibit B               Legal Description of Property

Exhibit C               Depiction of Park

Exhibit D               Permitted Uses

Exhibit E                Form of Commencement Certificate

2


--------------------------------------------------------------------------------



2.             LEASE OF PREMISES; RENT.


2.1.         LEASE OF PREMISES FOR LEASE TERM.  LANDLORD HEREBY LEASES THE
PREMISES TO TENANT, AND TENANT HEREBY RENTS THE PREMISES FROM LANDLORD, FOR THE
TERM AND SUBJECT TO THE CONDITIONS OF THIS LEASE.


2.2.         TYPES OF RENTAL PAYMENTS.  TENANT SHALL PAY (A) MONTHLY BASE RENT
AS SET FORTH IN SECTION 1.11 HEREOF, IN ADVANCE, COMMENCING ON THE COMMENCEMENT
DATE (PRORATED FOR A PARTIAL MONTH, IF APPLICABLE) AND ON THE FIRST DAY OF EACH
AND EVERY CALENDAR MONTH THEREAFTER DURING THE TERM OF THIS LEASE (THE “BASE
RENT”); AND (B) TENANT’S SHARE OF OPERATING EXPENSES (DEFINED BELOW) AND ANY
OTHER AMOUNTS OWED BY TENANT HEREUNDER (COLLECTIVELY, “ADDITIONAL RENT”); AND
(C) IN THE EVENT ANY MONTHLY INSTALLMENT OF BASE RENT OR ADDITIONAL RENT, OR
BOTH, IS NOT PAID WITHIN 15 DAYS OF THE DATE WHEN DUE, A LATE CHARGE IN AN
AMOUNT EQUAL TO 5% OF THE THEN DELINQUENT INSTALLMENT OF BASE RENT AND/OR
ADDITIONAL RENT (THE “LATE CHARGE”; THE LATE CHARGE, BASE RENT AND ADDITIONAL
RENT SHALL COLLECTIVELY BE REFERRED TO AS “RENT”), TO LANDLORD, AT THE NOTICE
ADDRESS SET FORTH IN SECTION 24.2 (OR SUCH OTHER ENTITY DESIGNATED AS LANDLORD’S
MANAGEMENT AGENT, IF ANY, AND IF LANDLORD SO APPOINTS SUCH A MANAGEMENT AGENT,
THE “AGENT”), OR PURSUANT TO SUCH OTHER DIRECTIONS AS LANDLORD SHALL DESIGNATE
IN THIS LEASE OR OTHERWISE IN WRITING.


2.3.         COVENANTS CONCERNING RENTAL PAYMENTS.  TENANT SHALL PAY THE RENT
PROMPTLY WHEN DUE, WITHOUT NOTICE OR DEMAND, AND WITHOUT ANY ABATEMENT,
DEDUCTION OR SETOFF, EXCEPT AS MAY OTHERWISE BE EXPRESSLY AND SPECIFICALLY
PROVIDED IN THIS LEASE, IN LAWFUL UNITED STATES CURRENCY AND WITHOUT RELIEF FROM
VALUATION AND APPRAISEMENT LAWS.  NO PAYMENT BY TENANT, OR RECEIPT OR ACCEPTANCE
BY AGENT OR LANDLORD, OF A LESSER AMOUNT THAN THE CORRECT RENT SHALL BE DEEMED
TO BE OTHER THAN A PAYMENT ON ACCOUNT, NOR SHALL ANY ENDORSEMENT OR STATEMENT ON
ANY CHECK OR LETTER ACCOMPANYING ANY PAYMENT BE DEEMED AN ACCORD OR
SATISFACTION, AND AGENT OR LANDLORD MAY ACCEPT SUCH PAYMENT WITHOUT PREJUDICE TO
ITS RIGHT TO RECOVER THE BALANCE DUE OR TO PURSUE ANY OTHER REMEDY AVAILABLE TO
LANDLORD.


3.             OPERATING EXPENSES.


3.1.         DEFINITIONAL TERMS RELATING TO ADDITIONAL RENT.  FOR PURPOSES OF
THIS SECTION AND OTHER RELEVANT PROVISIONS OF THE LEASE:


3.1.1.      OPERATING EXPENSES.  THE TERM “OPERATING EXPENSES” SHALL MEAN ALL
COSTS AND EXPENSES PAID OR INCURRED WITH RESPECT TO THE OWNERSHIP, REPAIR,
REPLACEMENT, RESTORATION, MAINTENANCE AND OPERATION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE FOLLOWING:  (I) ALL COSTS, WAGES AND BENEFITS OF
EMPLOYEES OR OTHER AGENTS OF LANDLORD OR AGENT ENGAGED IN THE OPERATION,
MAINTENANCE OR RENDITION OF OTHER SERVICES TO OR FOR THE PROPERTY; (II) TO THE
EXTENT NOT SEPARATELY METERED, BILLED OR FURNISHED, ALL CHARGES FOR UTILITIES
AND SERVICES FURNISHED TO EITHER OR BOTH OF THE PROPERTY AND THE PREMISES
(INCLUDING, WITHOUT LIMITATION, THE COMMON AREAS [AS HEREINAFTER DEFINED]),
TOGETHER WITH ANY TAXES ON SUCH UTILITIES; (III) ALL PREMIUMS FOR CASUALTY,
WORKERS’ COMPENSATION, LIABILITY, BOILER, FLOOD AND

3


--------------------------------------------------------------------------------



ALL OTHER TYPES OF INSURANCE PROVIDED BY LANDLORD AND RELATING TO THE PROPERTY;
(IV) THE COST OF ALL SUPPLIES, TOOLS, MATERIALS AND EQUIPMENT UTILIZED IN THE
OWNERSHIP AND/OR OPERATION OF THE PROPERTY, AND SALES AND OTHER TAXES THEREON;
(V) AMOUNTS CHARGED BY ANY OR ALL OF CONTRACTORS, MATERIALMEN AND SUPPLIERS FOR
SERVICES, MATERIALS AND SUPPLIES FURNISHED IN CONNECTION WITH THE OPERATION,
REPAIR AND MAINTENANCE OF ANY PART OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE STRUCTURAL ELEMENTS OF THE PROPERTY AND THE COMMON AREAS; (VI)
MANAGEMENT FEES TO AGENT OR OTHER PERSONS OR MANAGEMENT ENTITIES ACTUALLY
INVOLVED IN THE MANAGEMENT AND OPERATION OF THE PROPERTY (WHICH PERSONS OR
MANAGEMENT ENTITIES MAY BE AFFILIATES OF LANDLORD); (VII) ANY CAPITAL
IMPROVEMENTS MADE BY, OR ON BEHALF OF, LANDLORD TO THE PROPERTY (WITH THE COST
OF SUCH CAPITAL IMPROVEMENTS AMORTIZED OVER THE USEFUL LIFE OF THE IMPROVEMENT
AS DETERMINED BY GENERALLY ACCEPTED ACCOUNTING PROCEDURES); (VIII) ALL
PROFESSIONAL FEES INCURRED IN CONNECTION WITH THE OPERATION, MANAGEMENT AND
MAINTENANCE OF THE PROPERTY; (IX) TAXES, AS HEREINAFTER DEFINED; (X) THE FEES
AND ASSESSMENTS CHARGED BY ANY OWNER’S ASSOCIATION (“ASSOCIATION FEES”); AND
(XI) THE PARK EXPENSES (AS HEREINAFTER DEFINED). SNOW REMOVAL FROM PAVED PARKING
LOTS AND DRIVEWAYS ON THE PREMISES AND LANDSCAPING OF THE PROPERTY (“SNOW
REMOVAL AND LANDSCAPING COSTS”) SHALL BE THE RESPONSIBILITY OF TENANT AND SHALL
NOT BE INCLUDED IN OPERATING EXPENSES CHARGED AS ADDITIONAL RENT BY LANDLORD;
PROVIDED, HOWEVER, THAT IF TENANT FAILS TO PERFORM THESE OBLIGATIONS IN
ACCORDANCE WITH STANDARD CUSTOM AND PRACTICE FOR SIMILAR INDUSTRIAL/COMMERCIAL
PROPERTIES LOCATED IN MENOMONEE FALLS, WISCONSIN, AND SUBJECT TO THE NOTICE AND
CURE PROVISIONS SET FORTH IN SECTION 22 OF THIS LEASE, THEN LANDLORD SHALL HAVE
THE RIGHT TO UNDERTAKE RESPONSIBILITY FOR SNOW REMOVAL AND LANDSCAPING AND SHALL
ADD SNOW REMOVAL LANDSCAPING COSTS TO THE OPERATING EXPENSES INCLUDED IN
ADDITIONAL RENT.

The term “Park Expenses” shall mean the Property’s proportionate share of the
expenses of the Park’s common areas allocated to the Property by any owner’s
association or the owner of the Park which may include, but shall not be limited
to, the following:  insurance premiums; maintenance and repair costs; utility
charges; fuel; lighting; trash and rubbish removal; costs, wages and benefits of
employees or other agents of any owners’ association or management company whose
duties are connected with the operation and maintenance of the Park common
areas; amounts paid to contractors or subcontractors for work or services
performed in connection with the operation and maintenance of the Park common
areas; all service supplies, repairs, replacement or other expenses for
maintaining and operating the Park common areas, reasonable attorneys’ fees and
all other costs in connection with the appeal or contest of real estate or other
taxes or levies, Snow Removal Costs, Taxes (as defined in Section 3.1.2, except
that the word “Property” is replaced with the words “Park common areas” for
purposes hereof), and such other expenses as may be ordinarily incurred in the
operation and maintenance of the Park common areas and not specifically set out
herein, including reasonable management fees.  For purposes of this section, the
term “Park common areas” shall mean all areas within the Park that are available
for the common use of tenants and owners in the Park and that are not leased or
held for the exclusive use of Tenant or other tenants or licensees, including,
but not limited to, the parking areas, driveways, sidewalks, loading areas,
access roads, corridors, landscaping and planted areas.

4


--------------------------------------------------------------------------------


Operating Expenses shall not include:  expenses incurred by Landlord to resolve
disputes, enforce or negotiate lease terms with prospective or existing tenants
or in connection with any financing, sale or syndication of the Building;
expenses for the replacement of any item covered under warranty, to the extent
Landlord actually receives payment or replacement of such item pursuant to such
warranty; expenses to correct any penalty or fine incurred by Landlord due to
Landlord’s violation of any Applicable Law (as hereinafter defined) and any
interest or penalties due for late payment by Landlord of any of the Operating
Expenses; cost of complying with any Applicable Laws in effect as of the
Commencement Date, but with respect to which the Building was not in compliance
on the Commencement Date; expenses incurred by Landlord to the extent the same
are reimbursed from any other tenants, occupants of the property or third
parties; fees paid to affiliates of Landlord to the extent that such fees exceed
the customary amount charged for the services provided; expenses for any item or
service not provided to Tenant, but provided exclusively to certain other
tenants in the Building; any capital improvements to the Building; a property
management fee for the Building in excess of  two percent (2%) of the net rents
of the Building for the relevant lease year; the portion of employee expenses
which reflects that portion of such employee’s time which is not reasonably
allocable to the operation of the Building, the Property and/or the Common
Areas; and leasing and rental commissions.


3.1.2.      TAXES.  THE TERM “TAXES”, AS REFERRED TO IN SECTION 3.1.1(IX) ABOVE,
SHALL MEAN (I) ALL GOVERNMENTAL TAXES, ASSESSMENTS, FEES AND CHARGES OF EVERY
KIND OR NATURE (OTHER THAN LANDLORD’S INCOME TAXES), WHETHER GENERAL, SPECIAL,
ORDINARY OR EXTRAORDINARY, DUE AT ANY TIME OR FROM TIME TO TIME, DURING THE TERM
AND ANY EXTENSIONS THEREOF, IN CONNECTION WITH THE OWNERSHIP, LEASING, OR
OPERATION OF THE PROPERTY, OR OF THE PERSONAL PROPERTY AND EQUIPMENT LOCATED
THEREIN OR USED IN CONNECTION THEREWITH; AND (II) ANY REASONABLE EXPENSES
INCURRED BY LANDLORD IN CONTESTING SUCH TAXES OR ASSESSMENTS AND/OR THE ASSESSED
VALUE OF THE PROPERTY.  TAXES SHALL NOT INCLUDE ANY INTEREST, FINE OR PENALTY
FOR LATE PAYMENT OR NONPAYMENT FROM LANDLORD OF ANY TAXES.  FOR PURPOSES HEREOF,
TAXES FOR ANY YEAR SHALL BE TAXES THAT ARE DUE FOR PAYMENT OR PAID IN THAT YEAR
RATHER THAN TAXES THAT ARE ASSESSED, BECOME A LIEN, OR ACCRUE DURING SUCH YEAR. 
LANDLORD SHALL BE DEEMED TO HAVE ELECTED TO PAY ANY SPECIAL ASSESSMENT BY
INSTALLMENTS OVER THE LONGEST PERIOD PERMITTED BY THE APPLICABLE TAXING
AUTHORITY, , AND IN SUCH EVENT TAXES SHALL INCLUDE SUCH INSTALLMENTS AND
INTEREST PAID TO THE MUNICIPALITY OR TAXING AUTHORITY ON THE UNPAID BALANCE OF
THE ASSESSMENT.  TAXES THAT ARE BEING CONTESTED BY LANDLORD SHALL NEVERTHELESS
BE INCLUDED FOR PURPOSES OF THE COMPUTATION OF THE ESTIMATED LIABILITY OF TENANT
TO THE EXTENT LANDLORD IS REQUIRED TO PAY THE TAXES PENDING SUCH CONTEST.

5


--------------------------------------------------------------------------------



3.1.3.      INTENTIONALLY OMITTED


3.1.4.      OPERATING YEAR.  THE TERM “OPERATING YEAR” SHALL MEAN EACH CALENDAR
YEAR COMMENCING ON JANUARY 1ST OF EACH YEAR AFTER THE COMMENCEMENT DATE (AS
HEREINAFTER DEFINED).


3.2.         OBLIGATIONS OF ADDITIONAL RENT.  TENANT SHALL PAY AS ADDITIONAL
RENT (“ADDITIONAL RENT”) IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 3.3, ITS
PROPORTIONATE SHARE OF OPERATING EXPENSES FOR EACH OPERATING YEAR.  THE
ADDITIONAL RENT PAYABLE ON ACCOUNT OF OPERATING EXPENSES COMMENCES TO ACCRUE ON
AND AFTER 11/15/06.  THE ADDITIONAL RENT PAYABLE HEREUNDER FOR THE OPERATING
YEAR IN WHICH THE TERM ENDS SHALL BE PRORATED TO CORRESPOND TO THAT PORTION OF
SAID OPERATING YEAR OCCURRING WITHIN THE TERM.  ADDITIONAL RENT AND ANY OTHER
SUMS DUE AND PAYABLE UNDER THIS LEASE SHALL BE ADJUSTED UPON RECEIPT OF THE
ACTUAL BILLS THEREFOR AND THE OBLIGATIONS OF THIS SECTION 3 SHALL SURVIVE THE
TERMINATION OR EXPIRATION OF THE LEASE.  WITH THE EXCEPTION THAT DURING THE
FIRST TWELVE (12) MONTHS OF THE LEASE TERM TENANT SHALL ONLY BE RESPONSIBLE FOR
FIFTY PERCENT (50%) OF THE ADDITIONAL RENT.


3.3.         PAYMENT OF ADDITIONAL RENT.  LANDLORD SHALL HAVE THE RIGHT TO
REASONABLY ESTIMATE THE OPERATING EXPENSES FOR EACH OPERATING YEAR.  UPON
LANDLORD’S OR AGENT’S NOTICE TO TENANT OF SUCH ESTIMATED AMOUNT, TENANT SHALL
PAY, ON THE FIRST DAY OF EACH MONTH DURING THAT OPERATING YEAR, AN AMOUNT (THE
“ESTIMATED ADDITIONAL RENT”) EQUAL TO THE ESTIMATE OF THE TENANT’S SHARE OF
OPERATING EXPENSES DIVIDED BY 12 (OR THE FRACTIONAL PORTION OF THE OPERATING
YEAR REMAINING AT THE TIME LANDLORD DELIVERS ITS NOTICE OF ESTIMATED OPERATING
EXPENSES DUE FROM TENANT FOR THAT OPERATING YEAR). WITHIN NINETY (90) DAYS AFTER
THE END OF EACH OPERATING YEAR, LANDLORD SHALL DELIVER TO TENANT AN ANNUAL
STATEMENT (THE “ANNUAL STATEMENT”) OF THE ADDITIONAL RENT PAYABLE UNDER SECTION
3.2 FOR SUCH OPERATING YEAR.  IF THE ANNUAL STATEMENT SHOWS THAT TENANT’S
PAYMENTS OF ESTIMATED ADDITIONAL RENT FOR SUCH OPERATING YEAR EXCEEDED TENANT’S
OBLIGATIONS FOR SUCH OPERATING YEAR, LANDLORD SHALL AT ITS OPTION EITHER (1)
CREDIT THE EXCESS TO THE NEXT SUCCEEDING INSTALLMENTS OF RENT OR (2) PAY THE
EXCESS TO TENANT WITHIN THIRTY (30) DAYS AFTER DELIVERY OF SUCH ANNUAL
STATEMENT.  IF THE ANNUAL STATEMENT SHOWS THAT TENANT’S PAYMENTS OF ESTIMATED
ADDITIONAL RENT FOR SUCH OPERATING YEAR WERE LESS THAN TENANT’S OBLIGATION FOR
SUCH OPERATING YEAR, TENANT SHALL PAY THE DEFICIENCY TO LANDLORD WITHIN THIRTY
(30) DAYS AFTER DELIVERY OF THE ANNUAL STATEMENT.  IN THE EVENT THAT THE
ESTIMATED ADDITIONAL RENT PAID BY TENANT DURING THE FINAL LEASE YEAR EXCEEDS THE
ACTUAL ADDITIONAL RENT DUE FOR SUCH LEASE YEAR, THEN UPON THE EXPIRATION OF THE
TERM, AND PROVIDED THERE IS NO UNCURED DEFAULT BY TENANT UNDER THIS LEASE,
LANDLORD OR AGENT SHALL PAY TENANT THE THEN APPLICABLE EXCESS PROMPTLY AFTER
DETERMINATION THEREOF. IN THE EVENT THAT UPON EXPIRATION OF THE TERM A BONA FIDE
DISPUTE EXISTS BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE EXISTENCE OF AN
UNCURED DEFAULT, THE PARTIES WILL DILIGENTLY AND IN GOOD FAITH ATTEMPT TO
RESOLVE THE DISPUTE AS EXPEDITIOUSLY AS POSSIBLE AND PAYMENT OF THE EXCESS
AMOUNT WILL BE SUSPENDED PENDING RESOLUTION OF THE DISPUTE.  IN THE EVENT THAT
MEDIATION OR ARBITRATION OF THE DISPUTE BECOMES NECESSARY AFTER THE EXPIRATION
OF THE LEASE TERM, EACH PARTY WILL BEAR THEIR OWN COSTS AND ATTORNEY’S FEES. NO
INTEREST SHALL BE PAYABLE TO TENANT ON ACCOUNT OF SUCH PAYMENTS OF ESTIMATED
ADDITIONAL RENT AND SUCH PAYMENTS MAY BE COMMINGLED.

6


--------------------------------------------------------------------------------



4.             USE OF PREMISES AND COMMON AREAS; SECURITY DEPOSIT.


4.1.         USE OF PREMISES AND PROPERTY.  THE PREMISES SHALL BE USED BY THE
TENANT FOR THE PURPOSE(S) SET FORTH IN SECTION 1.8 ABOVE AND FOR NO OTHER
PURPOSE WHATSOEVER.  TENANT SHALL NOT, AT ANY TIME, USE OR OCCUPY, OR SUFFER OR
PERMIT ANYONE TO USE OR OCCUPY, THE PREMISES, OR DO OR PERMIT ANYTHING TO BE
DONE IN THE PREMISES OR THE PROPERTY, IN ANY MANNER THAT MAY (A) CAUSE, OR BE
LIABLE TO CAUSE, INJURY TO, OR IN ANY WAY IMPAIR THE PROPER UTILIZATION OF, ALL
OR ANY PORTION OF THE PROPERTY (INCLUDING, BUT NOT LIMITED TO, THE STRUCTURAL
ELEMENTS OF THE PROPERTY) OR ANY EQUIPMENT, FACILITIES OR SYSTEMS THEREIN; (B)
CONSTITUTE A VIOLATION OF THE APPLICABLE LAWS AND REQUIREMENTS OF ANY PUBLIC
AUTHORITY OR THE REQUIREMENTS OF INSURANCE BODIES OR THE REASONABLE RULES AND
REGULATIONS OF THE PROPERTY, AS SUCH MAY BE ESTABLISHED OR AMENDED BY LANDLORD
FROM TIME TO TIME (THE “RULES”), OR ANY COVENANT, CONDITION OR RESTRICTION
AFFECTING THE PROPERTY; (C) EXCEED THE LOAD BEARING CAPACITY OF THE FLOOR OF THE
PREMISES; OR (D) UNREASONABLY ANNOY, INCONVENIENCE OR DISRUPT THE OPERATIONS OR
TENANCIES OF OTHER TENANTS THAT MAY HAVE RIGHTS TO USE THE COMMON AREAS OR THE
BUILDING.


4.2.         USE OF COMMON AREAS.  AS USED HEREIN, “COMMON AREAS” SHALL MEAN ALL
AREAS WITHIN THE PROPERTY THAT ARE AVAILABLE FOR THE COMMON USE OF TENANTS OF
THE PROPERTY AND THAT ARE NOT LEASED OR HELD FOR THE EXCLUSIVE USE OF TENANT OR
OTHER TENANTS OR LICENSEES, INCLUDING, BUT NOT LIMITED TO, THE PARKING AREAS,
DRIVEWAYS, SIDEWALKS, LOADING AREAS, ACCESS ROADS, CORRIDORS, LANDSCAPING AND
PLANTED AREAS THAT ARE NOT EXCLUSIVELY LEASED TO TENANT AS PART OF THE PREMISES
UNDER THIS LEASE.  TENANT SHALL HAVE THE NONEXCLUSIVE RIGHT TO USE THE COMMON
AREAS FOR THE PURPOSES INTENDED, SUBJECT TO THE RULES.  TENANT SHALL NOT
INTERFERE WITH THE RIGHTS OF ANY OR ALL OF LANDLORD, OTHER TENANTS OR LICENSEES,
OR ANY OTHER PERSON ENTITLED TO USE THE COMMON AREAS.   LANDLORD, FROM TIME TO
TIME, MAY CHANGE ANY OR ALL OF THE SIZE, LOCATION, NATURE AND USE OF ANY OF THE
COMMON AREAS ALTHOUGH SUCH CHANGES MAY RESULT IN TEMPORARY INCONVENIENCE TO
TENANT, SO LONG AS SUCH CHANGES DO NOT PERMANENTLY MATERIALLY AND ADVERSELY
AFFECT TENANT’S USE OF THE PREMISES.  IN ADDITION TO THE FOREGOING, LANDLORD
MAY, AT ANY TIME, TEMPORARILY CLOSE OR SUSPEND ACCESS TO ANY COMMON AREAS TO
PERFORM ANY ACTS IN THE COMMON AREAS AS, IN LANDLORD’S REASONABLE JUDGMENT, ARE
DESIRABLE TO IMPROVE OR MAINTAIN EITHER OR BOTH OF THE PREMISES AND THE
PROPERTY, OR ARE REQUIRED IN ORDER TO SATISFY LANDLORD’S OBLIGATIONS UNDER
EITHER OR BOTH OF SECTIONS 13.2 AND 18; PROVIDED, HOWEVER, THAT LANDLORD SHALL
USE REASONABLE EFFORTS NOT TO DISRUPT TENANT’S USE AND OPERATION OF THE PREMISES
IN CONNECTION THEREWITH AND SHALL UNDER NO CIRCUMSTANCES DENY TENANT ACCESS TO
OR USE OF THE PREMISES.


4.3.         SIGNAGE.  TENANT MAY AFFIX, AT TENANT’S EXPENSE, ONE (1) SIGN ON
THE PREMISES, SUBJECT TO LANDLORD’S APPROVAL OF THE SIZE, DESIGN AND LOCATION OF
SUCH SIGNS, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; TENANT
SHALL IN EVERY EVENT CAUSE ANY SUCH SIGN TO COMPLY WITH ALL APPLICABLE LAWS,
COVENANTS AND RESTRICTIONS APPLICABLE TO THE PROPERTY.  TENANT SHALL REMOVE ALL
SIGNS OF TENANT UPON THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE AND
IMMEDIATELY REPAIR ANY DAMAGE TO EITHER OR BOTH OF THE PROPERTY AND THE PREMISES
CAUSED BY, OR RESULTING FROM, SUCH REMOVAL.

7


--------------------------------------------------------------------------------



5.             CONDITION AND DELIVERY OF PREMISES; TENANT’S ACCESS.


5.1.         CONDITION OF PREMISES.  LANDLORD SHALL PERFORM THE WORK ON THE
PREMISES NECESSARY TO CONSTRUCT OFFICE SPACE AND WAREHOUSE SPACE AS SHOWN ON THE
SPACE PLAN, WITH ALL SUCH WORK TO BE IN ACCORDANCE WITH THE SPACE PLAN DOCUMENTS
(HEREINAFTER DEFINED) AS APPROVED AND FINALIZED BY LANDLORD AND TENANT PURSUANT
TO SECTION 5.4 BELOW (COLLECTIVELY, THE “LANDLORD’S WORK”).  TENANT ACKNOWLEDGES
THAT NEITHER LANDLORD NOR AGENT, NOR ANY REPRESENTATIVE OF LANDLORD, HAS MADE
ANY REPRESENTATION AS TO THE CONDITION OF THE FOREGOING OR THE SUITABILITY OF
THE FOREGOING FOR TENANT’S INTENDED USE.  LANDLORD REPRESENTS AND WARRANTS THAT,
UPON THE COMMENCEMENT DATE, THE PREMISES SHALL COMPLY WITH ALL LAWS, STATUTES,
ORDINANCES, AND GOVERNMENTAL RULES, REGULATIONS, GUIDELINES, ORDERS, AND DECREES
OF GENERAL APPLICABILITY NOW AFFECTING OR RELATING TO THE PREMISES OR THE USE
THEREOF, INCLUDING, WITHOUT LIMITATION THE AMERICANS WITH DISABILITIES ACT OF
1990 AND THE WILLIAMS-STEIGER OCCUPATIONAL SAFETY AND HEALTH ACT (THE
“APPLICABLE LAWS”); EXCEPT FOR APPLICABLE LAWS RELATING TO, OR RESULTING FROM,
(I) TENANT’S PARTICULAR USE OF THE PREMISES; (II) TENANT’S WORK (AS HEREINAFTER
DEFINED); OR (III) ANY OTHER ALTERATIONS OR ADDITIONS MADE BY TENANT TO THE
PREMISES.


5.2.         COMMENCEMENT.  LANDLORD SHALL USE REASONABLE EFFORTS TO COMPLETE
LANDLORD’S WORK PRIOR TO NOVEMBER 15, 2006.  LANDLORD SHALL NOT BE LIABLE TO
TENANT IF LANDLORD DOES NOT DELIVER POSSESSION OF THE PREMISES TO TENANT ON THE
COMMENCEMENT DATE OR PROVIDE ACCESS TO THE PREMISES ON OR PRIOR TO THE
COMMENCEMENT DATE FOR PURPOSES OF THE TENANT’S WORK (AS HEREINAFTER DEFINED). 
FOR EVERY DAY FOLLOWING NOVEMBER 16TH THAT THE LANDLORD HAS NOT COMPLETED
LANDLORD’S WORK AND MADE THE ENTIRE PREMISES AVAILABLE TO TENANT, TENANT SHALL
BE ENTITLED TO A DELAY IN RENT COMMENCEMENT UNTIL TENANT OCCUPANCY IS GRANTED. 
THE DELAY IN LEASE AND RENT COMMENCEMENT SHALL IN NO WAY BE LINKED TO OR
DEPENDENT UPON DEMISING THE PREMISES OR SEPARATION/SUBMETERING OF UTILITIES. 
LANDLORD AND TENANT SHALL COOPERATE IN GETTING THE LANDLORD’S WORK ACCOMPLISHED
AS SOON AS PRACTICAL.


5.3.         TENANT’S WORK.  IN THE EVENT TENANT DESIRES TO PERFORM ANY WORK IN
ORDER TO PREPARE THE PREMISES FOR TENANT’S OCCUPANCY, SUCH WORK SHALL BE
COMPLETED IN ACCORDANCE WITH PLANS AND SPECIFICATIONS SUBMITTED TO AND APPROVED
BY LANDLORD, AND TENANT SHALL PERFORM ALL SUCH WORK AT TENANT’S SOLE COST AND
EXPENSE (COLLECTIVELY, THE “TENANT’S WORK”).  LANDLORD SHALL PERMIT TENANT AND
TENANT’S AGENTS OR INDEPENDENT CONTRACTORS TO ENTER THE PREMISES PRIOR TO THE
COMMENCEMENT DATE FOR THE LIMITED PURPOSE OF ALLOWING TENANT TO CONDUCT AND
INSTALL TENANT’S WORK.  SUCH ENTRY BY TENANT SHALL BE SUBJECT TO THE CONDITION
THAT (I) TENANT SHALL MAINTAIN, IN FULL FORCE AND EFFECT, THE INSURANCE POLICY
OR POLICIES REQUIRED UNDER THE LEASE; AND (II) TENANT SHALL PAY FOR ANY
UTILITIES REQUIRED SOLELY BY TENANT IN CONNECTION WITH TENANT’S ACCESS TO THE
PREMISES.  TENANT AGREES THAT ANY SUCH ENTRY INTO THE PREMISES FOR THE LIMITED
PURPOSES OF THE TENANT’S WORK SHALL BE DEEMED TO BE UNDER ALL OF THE TERMS,
COVENANTS, CONDITIONS AND PROVISIONS OF THE LEASE, EXCEPT AS TO THE COVENANT TO
PAY RENT.  TENANT FURTHER AGREES THAT TO THE EXTENT PERMITTED BY LAW, LANDLORD
AND ITS PRINCIPALS SHALL NOT BE LIABLE IN ANY WAY FOR ANY INJURY OR DEATH TO ANY
PERSON OR PERSONS, LOSS OR DAMAGE TO ANY OF TENANT’S PROPERTY (AS HEREINAFTER
DEFINED) OR INSTALLATIONS MADE IN THE PREMISES OR LOSS OR DAMAGE TO PROPERTY
PLACED THEREIN PRIOR TO THE COMMENCEMENT DATE, THE SAME BEING AT TENANT’S

8


--------------------------------------------------------------------------------



SOLE RISK, EXCEPT THAT LANDLORD (AND NOT ITS PRINCIPALS) MAY BE LIABLE TO TENANT
BUT ONLY TO THE EXTENT OF ITS WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.  ALL OF
THE FOREGOING SHALL BE SUBJECT TO LANDLORD’S REASONABLE APPROVAL.  SUCH ACCESS
SHALL BE SUBJECT TO SCHEDULING BY LANDLORD, BUT LANDLORD SHALL MAKE REASONABLE
EFFORTS TO COMPLY WITH TENANT’S SCHEDULE FOR SUCH WORK.


5.4.         TENANT IMPROVEMENT ALLOWANCE.  LANDLORD SHALL REIMBURSE TENANT UP
TO THE AMOUNT OF THE TENANT IMPROVEMENT ALLOWANCE, PROVIDED THAT LANDLORD MAY
WITHHOLD THE AMOUNT OF $10,000.00 TO  ENSURE COMPLETION OF FILLING THE EXISTING
PIT ON THE PREMISES.  TENANT’S PRELIMINARY ARCHITECTURAL/CONSTRUCTION/SPACE PLAN
DOCUMENTS, PREPARED BY TENANT OR CONTRACTED FOR DIRECTLY BY TENANT (THE “SPACE
PLAN DOCUMENTS”), HAVE BEEN PROVIDED TO LANDLORD, AND TENANT HAS OBTAINED COST
ESTIMATES TO CONSTRUCT TENANT’S WORK PURSUANT TO THE SPACE PLAN DOCUMENTS (THE
“ESTIMATED CONSTRUCTION COSTS”).  WITHIN FIFTEEN (15) DAYS AFTER THE DATE OF
LEASE, TENANT SHALL SUBMIT TO LANDLORD TWO (2) COPIES OF THE COMPLETE PLANS AND
SPECIFICATIONS (THE “TENANT’S PLANS”) FOR THE WORK OUTLINED IN THE SPACE PLAN
DOCUMENTS.

Tenant’s Plans shall include the Landlord’s Work and any additional work to be
completed by Tenant (the “Tenant’s Work”).  Within five (5) days after
Landlord’s receipt of Tenant’s Plans, Landlord shall notify Tenant of any
failures of the Tenant’s Plans to meet with Landlord’s approval.  Tenant shall,
within five (5) days after receipt of any such notice, cause the Tenant’s Plans
to be revised to the extent necessary to obtain Landlord’s approval and to be
resubmitted for Landlord’s approval.  Both Landlord and Tenant acknowledge and
agree that revisions to Tenant’s Plans must be reasonable in the context of
meeting the needs of Tenant’s operations in the Premises.  When Landlord has
approved the original or revised Tenant’s Plans, Landlord shall initial and
return one (1) set of approved Tenant’s Plans (the “Approved Plans”) to Tenant
within two (2) days of such approval.  Tenant shall not commence Tenant’s Work
until Landlord has approved Tenant’s Plans, which approval shall not be
unreasonably withheld.

If the Estimated Construction Costs are greater than the Tenant Improvement
Allowance, Tenant shall be responsible for such excess amount, or at its option,
Tenant may reduce the scope of the Space Plan Documents to reduce the Estimated
Construction Costs.  Any additional improvement work required by Tenant, or
change orders that increase the cost of Landlord’s Work or the Estimated
Construction Costs, or actual and direct costs of build out of Tenant’s Plans,
in excess of the Tenant Improvement Allowance, shall be the sole financial
responsibility of the Tenant (“Tenant’s Cost of Construction”).  In
consideration of the $50,000.00 for the Tenant Improvement Allowance, in
addition to the other work contemplated, Tenant shall be responsible, but shall
have no liability, for permanently filling and closing the area known as the
pit; subject to the indemnification provisions in Section 17 below.

9


--------------------------------------------------------------------------------



6.             SUBORDINATION; NOTICES TO SUPERIOR LESSORS AND MORTGAGEES;
ATTORNMENT.


6.1.         SUBORDINATION.  THIS LEASE AND TENANT’S RIGHTS TO THE PREMISES
SHALL BE SUBJECT AND SUBORDINATE AT ALL TIMES TO ANY MORTGAGE OR DEED OF TRUST
THAT MAY NOW EXIST OR HEREAFTER BE PLACED UPON, AND ENCUMBER, ANY OR ALL OF THE
PROPERTY OR ALL OR ANY PORTION OF LANDLORD’S INTEREST OR ESTATE IN ANY OF SAID
ITEMS.  NOTWITHSTANDING THE FOREGOING, LANDLORD SHALL HAVE THE RIGHT TO
SUBORDINATE OR CAUSE TO BE SUBORDINATED TO ANY SUCH MORTGAGE OR DEED OF TRUST
LIENS TO THIS LEASE.  TENANT SHALL EXECUTE AND DELIVER, UPON DEMAND BY LANDLORD
AND IN THE FORM REASONABLY REQUESTED BY LANDLORD, ANY ADDITIONAL DOCUMENTS
EVIDENCING THE SUBORDINATION OF THIS LEASE TO ANY SUCH MORTGAGE OR DEED OF
TRUST, SUBJECT TO THE TERMS AND CONDITIONS OF THIS SECTION 6.1.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THE LEASE, THE SUBORDINATION OF TENANT’S
RIGHTS UNDER THE LEASE TO ANY FUTURE MORTGAGE, DEED OF TRUST OR OTHER SECURITY
INSTRUMENT CONSTITUTING A LIEN ON THE PREMISES OR LANDLORD’S INTEREST THEREIN
SHALL BE CONDITIONED UPON TENANT’S RECEIPT OF A COMMERCIALLY REASONABLE
NON-DISTURBANCE AGREEMENT FROM THE HOLDER OF SUCH INSTRUMENT AND LANDLORD AGREES
TO USE REASONABLE EFFORTS IN OBTAINING SUCH A NON-DISTURBANCE AGREEMENT FROM THE
HOLDER OF ANY SUCH FUTURE INSTRUMENT.  LANDLORD AGREES TO USE ITS BEST EFFORTS
TO FURNISH TENANT WITH A SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
(THE “SNDA”) IN FORM REASONABLY ACCEPTABLE TO TENANT, EXECUTED BY LANDLORD’S
CURRENT LENDER, BY NO LATER THAN THE COMMENCEMENT DATE.


6.2.         ESTOPPEL CERTIFICATES.  TENANT AGREES, FROM TIME-TO-TIME AND WITHIN
FIFTEEN (15) DAYS AFTER REQUEST BY LANDLORD, TO DELIVER TO LANDLORD, OR
LANDLORD’S DESIGNEE, AN ESTOPPEL CERTIFICATE STATING SUCH MATTERS PERTAINING TO
THIS LEASE AS MAY BE REASONABLY REQUESTED BY LANDLORD.  FAILURE BY TENANT TO
TIMELY EXECUTE AND DELIVER SUCH CERTIFICATE SHALL CONSTITUTE AN ACCEPTANCE OF
THE PREMISES AND ACKNOWLEDGMENT BY TENANT THAT THE STATEMENTS INCLUDED THEREIN
ARE TRUE AND CORRECT WITHOUT EXCEPTION. LANDLORD AND TENANT INTEND THAT ANY
STATEMENT DELIVERED PURSUANT TO THIS SECTION MAY BE RELIED UPON BY ANY
PROSPECTIVE PURCHASER OR MORTGAGEE OF THE PROPERTY OR OF ANY INTEREST THEREIN OR
ANY OTHER LANDLORD DESIGNEE.


6.3.         TRANSFER FOR LANDLORD.  IN THE EVENT OF A SALE OR CONVEYANCE BY
LANDLORD OF THE PROPERTY AT ANY TIME DURING THE TERM, THE SAME SHALL OPERATE TO
RELEASE LANDLORD FROM ANY LIABILITY FOR ANY OF THE COVENANTS OR CONDITIONS,
EXPRESS, OR IMPLIED, HEREIN CONTAINED IN FAVOR OF TENANT, AND IN SUCH EVENT
TENANT AGREES TO LOOK SOLELY TO LANDLORD’S SUCCESSOR IN INTEREST WITH RESPECT
THERETO AND AGREES TO ATTORN TO SUCH SUCCESSOR UPON THE WRITTEN ASSUMPTION OF
ALL SUCH OBLIGATIONS OF LANDLORD BY LANDLORD’S SUCCESSOR IN INTEREST AND WRITTEN
NOTICE THEREOF TO TENANT.  NOTWITHSTANDING THE FOREGOING, TENANT SHALL ONLY
ATTORN TO THE SUCCESSOR LANDLORD TO THE EXTENT THAT SUCH SUCCESSOR FULLY ASSUMES
ANY AND ALL OBLIGATIONS OF LANDLORD UNDER THE TERMS OF THIS LEASE ARISING ON AND
AFTER THE ASSIGNMENT.


7.             QUIET ENJOYMENT.  SUBJECT TO THE PROVISIONS OF THIS LEASE, SO
LONG AS TENANT PAYS ALL OF THE RENT AND PERFORMS ALL OF ITS OTHER OBLIGATIONS
HEREUNDER, TENANT SHALL NOT BE DISTURBED IN ITS POSSESSION OF THE PREMISES BY
LANDLORD, AGENT OR ANY OTHER PERSON LAWFULLY CLAIMING THROUGH OR UNDER
LANDLORD.  NOTWITHSTANDING THE FOREGOING, HOWEVER, TENANT ACKNOWLEDGES AND
AGREES THAT LANDLORD SHALL HAVE THE RIGHT TO USE PORTIONS OF THE COMMON AREAS
(INCLUSIVE OF THE ROOF OF THE BUILDING) FOR SUCH PURPOSES AND USES AS ARE
PERMITTED UNDER THIS LEASE.

10


--------------------------------------------------------------------------------



8.             ASSIGNMENT, SUBLETTING AND MORTGAGING.


8.1.         PROHIBITION.  TENANT ACKNOWLEDGES THAT THIS LEASE AND THE RENT DUE
UNDER THIS LEASE HAVE BEEN AGREED TO BY LANDLORD IN RELIANCE UPON TENANT’S
REPUTATION AND CREDITWORTHINESS AND UPON THE CONTINUED OPERATION OF THE PREMISES
BY TENANT FOR THE PARTICULAR USE SET FORTH IN SECTION 4 ABOVE; THEREFORE, TENANT
SHALL NOT VOLUNTARILY OR BY OPERATION OF LAW: (A) ASSIGN OR OTHERWISE TRANSFER
THIS LEASE; (B) SUBLET THE PREMISES OR ANY PART THEREOF, OR ALLOW THE SAME TO BE
USED OR OCCUPIED BY ANYONE OTHER THAN TENANT; OR (C) MORTGAGE, PLEDGE, ENCUMBER,
OR OTHERWISE HYPOTHECATE THIS LEASE OR THE PREMISES, OR ANY PART THEREOF, IN ANY
MANNER WHATSOEVER, WITHOUT IN EACH INSTANCE OBTAINING THE PRIOR WRITTEN CONSENT
OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED; PROVIDED, HOWEVER, LANDLORD SHALL NOT BE DEEMED TO BE UNREASONABLE IN
WITHHOLDING ITS CONSENT TO ANY PROPOSED ASSIGNMENT OR SUBLETTING IF:  (I) IN THE
REASONABLE JUDGMENT OF LANDLORD THE TRANSFEREE IS OF A CHARACTER OR IS ENGAGED
IN A BUSINESS WHICH IS NOT IN KEEPING WITH THE STANDARDS OF LANDLORD FOR THE
BUILDING; (II) IN THE REASONABLE JUDGMENT OF LANDLORD ANY PURPOSE FOR WHICH THE
TRANSFEREE INTENDS TO USE THE PREMISES IS NOT IN KEEPING WITH THE STANDARDS OF
LANDLORD FOR THE BUILDING; PROVIDED IN NO EVENT MAY ANY PURPOSE FOR WHICH
TRANSFEREE INTENDS TO USE THE PREMISES BE IN VIOLATION OF THIS LEASE; (III) THE
PORTION OF THE PREMISES SUBJECT TO ANY SUBLETTING IS NOT REGULAR IN SHAPE WITH
APPROPRIATE MEANS OF ENTERING  AND EXITING, INCLUDING ADHERENCE TO APPLICABLE
LAWS, OR IS NOT OTHERWISE SUITABLE FOR THE NORMAL PURPOSES ASSOCIATED WITH SUCH
A SUBLETTING;(IV) THE PROPOSED ASSIGNEE DOES NOT HAVE NET WORTH EQUAL TO OR
GREATER THAN TENANT’S NET WORTH AS OF THE DATE OF THIS LEASE, SUBJECT TO
ADJUSTMENT IN THE SAME PERCENTAGE PROPORTION AS THE CONSUMER PRICE INDEX OF THE
BUREAU OF LABOR STATISTICS OF THE U.S. DEPARTMENT OF LABOR FOR URBAN WAGE
EARNERS AND CLERICAL WORKERS IN MILWAUKEE WISCONSIN; (V) ANY EVENT OF DEFAULT ON
THE PART OF TENANT HAS OCCURRED AND IS CONTINUING BEYOND ANY APPLICABLE CURE
PERIOD.  ANY PURPORTED ASSIGNMENT, MORTGAGE, TRANSFER, PLEDGE OR SUBLEASE MADE
WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD SHALL BE ABSOLUTELY NULL AND
VOID.  NO ASSIGNMENT OF THIS LEASE SHALL BE EFFECTIVE AND VALID UNLESS AND UNTIL
THE ASSIGNEE EXECUTES AND DELIVERS TO LANDLORD ANY AND ALL DOCUMENTATION
REASONABLY REQUIRED BY LANDLORD IN ORDER TO EVIDENCE ASSIGNEE’S ASSUMPTION OF
ALL OBLIGATIONS OF TENANT HEREUNDER.  ANY CONSENT BY LANDLORD TO A PARTICULAR
ASSIGNMENT, SUBLEASE OR MORTGAGE SHALL NOT CONSTITUTE CONSENT OR APPROVAL OF ANY
SUBSEQUENT ASSIGNMENT, SUBLEASE OR MORTGAGE, AND LANDLORD’S WRITTEN APPROVAL
SHALL BE REQUIRED IN ALL SUCH INSTANCES.  NO CONSENT BY LANDLORD TO ANY
ASSIGNMENT OR SUBLEASE SHALL BE DEEMED TO RELEASE TENANT FROM ITS OBLIGATIONS
HEREUNDER AND TENANT SHALL REMAIN FULLY LIABLE FOR PERFORMANCE OF ALL
OBLIGATIONS UNDER THIS LEASE.


8.2.         RIGHTS OF LANDLORD.  IF THIS LEASE IS ASSIGNED, OR IF THE PREMISES
(OR ANY PART THEREOF) ARE SUBLET OR USED OR OCCUPIED BY ANYONE OTHER THAN TENANT
OR A PERMITTED TRANSFEREE (HEREINAFTER DEFINED), WHETHER OR NOT IN VIOLATION OF
THIS LEASE, LANDLORD OR AGENT MAY (WITHOUT PREJUDICE TO, OR WAIVER OF ITS
RIGHTS), COLLECT RENT FROM THE ASSIGNEE, SUBTENANT OR OCCUPANT.  LANDLORD OR
AGENT MAY APPLY THE NET AMOUNT COLLECTED TO THE RENT HEREIN RESERVED, BUT NO
SUCH ASSIGNMENT, SUBLETTING, OCCUPANCY OR COLLECTION SHALL BE DEEMED A WAIVER OF
ANY OF THE PROVISIONS OF THIS SECTION 8.

11


--------------------------------------------------------------------------------



8.3.         TRANSFERS OF CONTROL.  THE PROVISIONS OF SECTION 8.1(A) SHALL APPLY
TO A TRANSFER OF A MAJORITY OF THE VOTING MEMBERSHIP OF TENANT OR TO ANY OTHER
CHANGE IN VOTING CONTROL OF TENANT (IF TENANT IS A CORPORATION), OR TO A
TRANSFER OF A MAJORITY (I.E. GREATER THAN 50% INTEREST) OF THE GENERAL
PARTNERSHIP OR MEMBERSHIP INTERESTS IN TENANT (IF TENANT IS A PARTNERSHIP OR A
LIMITED LIABILITY COMPANY) OR TO ANY COMPARABLE TRANSACTION INVOLVING ANY OTHER
FORM OF BUSINESS ENTITY, WHETHER EFFECTUATED IN ONE OR MORE TRANSACTIONS, AS IF
SUCH TRANSFER WERE AN ASSIGNMENT OF THIS LEASE UNLESS THE SUCCESSOR ENTITY HAS A
NET WORTH GREATER THAN OR EQUAL TO TENANT’S NET WORTH AS OF THE DATE OF THIS
LEASE, SUBJECT TO ADJUSTMENT IN THE SAME PERCENTAGE PROPORTION AS THE CONSUMER
PRICE INDEX OF THE BUREAU OF LABOR STATISTICS OF THE U.S. DEPARTMENT OF LABOR
FOR URBAN WAGE EARNERS AND CLERICAL WORKERS IN MILWAUKEE WISCONSIN.


8.4.         PERMITTED TRANSFERS.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
SECTION 8 TO THE CONTRARY,


8.4.1.      TENANT SHALL BE PERMITTED TO ASSIGN THIS LEASE OR SUBLET ANY OR ALL
OF THE PREMISES TO A PERMITTED TRANSFEREE.  IN THE CASE OF AN ASSIGNMENT TO, AND
AN ASSUMPTION BY, A PERMITTED TRANSFEREE, TENANT SHALL NOT BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS LEASE AND SHALL REMAIN LIABLE FOR PERFORMANCE OF ANY OR
ALL OF SUCH OBLIGATIONS FROM AND AFTER THE EFFECTIVE DATE OF THIS LEASE FOR THE
REMAINING TERM THEN IN EFFECT.  FOR PURPOSES OF THIS SECTION 8.4, A “PERMITTED
TRANSFEREE” SHALL INCLUDE ANY PERSON(S) OR ENTITY WHO ACQUIRES (SUBJECT TO THE
PROVISIONS OF SECTION 8.3), CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON
CONTROL WITH TENANT OR ANY SUBSIDIARY OR AFFILIATE THEREOF; PROVIDED THAT BEFORE
SUCH ASSIGNMENT SHALL BE EFFECTIVE, (A) SAID PERMITTED TRANSFEREE SHALL ASSUME,
IN FULL, THE OBLIGATIONS OF TENANT UNDER THIS LEASE, (B) LANDLORD SHALL BE GIVEN
WRITTEN NOTICE OF SUCH TRANSFER AND ASSUMPTION AS SOON AS POSSIBLE AND SUBJECT
TO APPLICABLE SECURITIES LAWS AND CONFIDENTIALITY AGREEMENTS UNDER WHICH TENANT
IS BOUND, AND (C) THE USE OF THE PREMISES BY THE PERMITTED TRANSFEREE SHALL BE
THE SAME USE AS SET FORTH IN SECTION 1.8 ABOVE.  FOR PURPOSES OF THIS PARAGRAPH,
THE TERM “CONTROL” MEANS POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO
DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT, AFFAIRS AND POLICIES OF ANYONE,
WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE. 
TENANT SHALL IN ALL EVENTS REMAIN LIABLE FOR ITS OBLIGATIONS HEREUNDER
NOTWITHSTANDING ANY ASSIGNMENT TO A PERMITTED TRANSFEREE.


8.4.2.      TENANT MAY FROM TIME TO TIME SUBLET ANY OR ALL OF THE PREMISES TO
ONE OR MORE PERMITTED TRANSFEREES WITH LANDLORD’S CONSENT, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, AND WITHOUT ANY RIGHT BY
LANDLORD TO RECAPTURE ANY RENT PAID TO TENANT BY SUCH PERMITTED TRANSFEREES.

12


--------------------------------------------------------------------------------



9.             COMPLIANCE WITH APPLICABLE LAWS.


9.1.         COMPLIANCE WITH APPLICABLE LAWS.  TENANT SHALL, AT ITS SOLE EXPENSE
(REGARDLESS OF THE COST THEREOF), COMPLY WITH ALL APPLICABLE LAWS PERTAINING TO
THE PREMISES AND TENANT’S USE AND OCCUPANCY THEREOF, EXCEPTING THOSE APPLICABLE
LAWS LANDLORD SHALL BE REQUIRED TO COMPLY WITH IN CONNECTION WITH THOSE MATTERS
SET FORTH IN SECTIONS 13.2, 18.1 AND/OR 19 HEREOF.  IF ANY LICENSE OR PERMIT IS
REQUIRED FOR THE CONDUCT OF TENANT’S BUSINESS IN THE PREMISES, TENANT, AT ITS
EXPENSE, SHALL PROCURE SUCH LICENSE PRIOR TO THE COMMENCEMENT DATE, AND SHALL
MAINTAIN SUCH LICENSE OR PERMIT IN GOOD STANDING THROUGHOUT THE TERM.  TENANT
SHALL GIVE PROMPT NOTICE TO LANDLORD OF ANY WRITTEN NOTICE IT RECEIVES OF THE
ALLEGED VIOLATION OF ANY APPLICABLE LAWS OR REQUIREMENT OF ANY GOVERNMENTAL OR
ADMINISTRATIVE AUTHORITY WITH RESPECT TO EITHER OR BOTH OF THE PREMISES AND THE
USE OR OCCUPATION THEREOF. THE JUDGMENT OF ANY COURT OF COMPETENT JURISDICTION,
OR THE ADMISSION OF TENANT IN ANY ACTION OR PROCEEDING AGAINST TENANT, WHETHER
LANDLORD IS A PARTY THERETO OR NOT, THAT ANY SUCH APPLICABLE LAWS PERTAINING TO
THE PREMISES HAS BEEN VIOLATED, SHALL BE CONCLUSIVE OF THAT FACT AS BETWEEN
LANDLORD AND TENANT.


9.2.         HAZARDOUS MATERIALS.  IF DURING THE TERM (OR ANY EXTENSION THEREOF)
ANY HAZARDOUS MATERIAL (DEFINED BELOW) IS GENERATED, TRANSPORTED, STORED, USED,
TREATED OR DISPOSED OF AT, TO, FROM, ON OR IN EITHER OR BOTH OF THE PREMISES AND
THE PROPERTY BY, OR AS A RESULT OF ANY ACT OR OMISSION OF TENANT AND ANY OR ALL
OF TENANT INDEMNIFIED PARTIES (DEFINED BELOW):

(I)            TENANT SHALL, UPON REQUEST, PROMPTLY PROVIDE LANDLORD OR
LANDLORD’S AGENT WITH COPIES OF ALL COMMUNICATIONS, PERMITS OR AGREEMENTS WITH,
FROM OR ISSUED BY ANY FEDERAL, STATE OR LOCAL AGENCY RELATING IN ANY WAY TO THE
PRESENCE, RELEASE, THREAT OF RELEASE, OR PLACEMENT OF HAZARDOUS MATERIALS ON OR
IN THE PREMISES OR ANY PORTION OF THE PROPERTY, OR THE GENERATION,
TRANSPORTATION, STORAGE, USE, TREATMENT, OR DISPOSAL AT, ON, IN OR FROM THE
PREMISES, OF ANY HAZARDOUS MATERIALS;

(II)           LANDLORD, AGENT AND THEIR RESPECTIVE AGENTS AND EMPLOYEES SHALL
HAVE THE RIGHT TO ENTER THE PREMISES AND CONDUCT APPROPRIATE TESTS FOR THE
PURPOSES OF ASCERTAINING TENANT’S COMPLIANCE WITH ALL ENVIRONMENTAL LAWS
(DEFINED BELOW) RELATING TO THE PREMISES AND THE PROPERTY PROVIDED LANDLORD
SUBMITS PRIOR WRITTEN NOTICE; AND

(III)          UPON WRITTEN REQUEST BY LANDLORD OR AGENT, TENANT SHALL PROVIDE
LANDLORD WITH THE RESULTS OF REASONABLY APPROPRIATE TESTS OF AIR, WATER OR SOIL
TO DEMONSTRATE THAT TENANT COMPLIES WITH ALL ENVIRONMENTAL LAWS RELATING TO THE
PREMISES AND THE PROPERTY; PROVIDED, HOWEVER THAT UNLESS LANDLORD IN GOOD FAITH
BELIEVES THAT TENANT IS ACTUALLY NOT IN COMPLIANCE WITH ENVIRONMENTAL LAWS OR
UNLESS TENANT IS IN DEFAULT UNDER THIS LEASE, TENANT SHALL NOT BE REQUIRED TO
PERFORM SUCH TESTS MORE THAN ONCE DURING ANY TERM OR EXTENSION TERM OF THIS
LEASE.  TENANT COVENANTS TO INVESTIGATE, CLEAN UP AND OTHERWISE REMEDIATE ANY
RELEASE OF HAZARDOUS MATERIALS CAUSED, OR CREATED BY  (A) TENANT AND/OR (B)
TENANT’S OFFICERS, DIRECTORS, INVITEES, AGENTS, EMPLOYEES, CONTRACTORS OR
REPRESENTATIVES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (“TENANT INDEMNIFIED
PARTIES”) DURING THE TERM; PROVIDED, HOWEVER, THAT TENANT SHALL HAVE NO
LIABILITY FOR FILLING THE PIT PURSUANT TO SECTION 5.4 OF THIS LEASE UNLESS
TENANT NEGLIGENTLY DISPOSES OF HAZARDOUS MATERIALS IN CONNECTION THEREWITH, OR

13


--------------------------------------------------------------------------------


FOR ANY RELEASE OF HAZARDOUS MATERIALS OCCURRING PRIOR TO THE COMMENCEMENT OF
THE LEASE, NOR SHALL TENANT HAVE ANY LIABILITY FOR ANY VIOLATION OF
ENVIRONMENTAL LAWS CAUSED BY LANDLORD OR ANY PRIOR TENANT OWNED IN WHOLE OR IN
PART BY LANDLORD PRIOR TO COMMENCEMENT OF THE LEASE OR ANY THIRD-PARTY TENANT
THAT IS NOT A SUBLESSEE OR ASSIGNEE OF TENANT AFTER COMMENCEMENT OF THE LEASE,
OR ANY HAZARDOUS MATERIALS CONTAINED ON THE PROPERTY PRIOR TO COMMENCEMENT OF
THE LEASE, AS IDENTIFIED IN A PHASE I REPORT TO BE OBTAINED BY TENANT WITHIN
THIRTY (30) DAYS OF COMMENCEMENT OF THE LEASE.  SUCH INVESTIGATION AND
REMEDIATION SHALL BE PERFORMED ONLY AFTER TENANT HAS OBTAINED LANDLORD’S PRIOR
WRITTEN CONSENT; PROVIDED, HOWEVER, THAT TENANT SHALL BE ENTITLED TO RESPOND
IMMEDIATELY TO AN EMERGENCY WITHOUT FIRST OBTAINING SUCH CONSENT PROVIDED TENANT
IS ACTING REASONABLY AND IN GOOD FAITH AND PROMPTLY NOTIFIES LANDLORD OF SUCH
ACTIONS.  ALL REMEDIATION SHALL BE PERFORMED IN STRICT COMPLIANCE WITH
ENVIRONMENTAL LAWS AND TO THE REASONABLE SATISFACTION OF LANDLORD.  TENANT SHALL
NOT ENTER INTO ANY SETTLEMENT AGREEMENT, CONSENT DECREE OR OTHER COMPROMISE WITH
RESPECT TO ANY CLAIMS RELATING TO ANY HAZARDOUS MATERIALS IN ANY WAY CONNECTED
TO THE PREMISES WITHOUT FIRST OBTAINING LANDLORD’S WRITTEN CONSENT (WHICH
CONSENT MAY NOT BE UNREASONABLY WITHHELD).  TENANT SHALL AFFORD LANDLORD THE
REASONABLE OPPORTUNITY TO PARTICIPATE IN ANY SUCH PROCEEDINGS.

(IV)          TENANT SHALL COMPLY WITH ALL ENVIRONMENTAL LAWS IN CONNECTION WITH
ITS USE AND OCCUPANCY OF THE PREMISES.

(V)           TENANT SHALL BE PERMITTED TO USE AND STORE THOSE HAZARDOUS
MATERIALS, AS DEFINED BELOW, THAT ARE USED IN THE NORMAL COURSE OF TENANT’S
BUSINESS IN THE PREMISES, SO LONG AS SUCH HAZARDOUS MATERIALS ARE USED AND
STORED IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.


9.3.         DEFINITIONS.


9.3.1.      THE “ENVIRONMENTAL LAWS” SHALL MEAN ANY CURRENT OR FUTURE STATUTE,
LAW, REGULATION, ORDINANCE, GOVERNMENTAL APPROVAL, INJUNCTION, JUDGMENT, ORDER,
CONSENT DECREE, OR OTHER REQUIREMENT OF ANY GOVERNMENTAL AUTHORITY PERTAINING TO
(A) THE PROTECTION OF HEALTH, SAFETY, AND INDOOR OR OUTDOOR ENVIRONMENT, (B) THE
CONSERVATION, MANAGEMENT, OR USE OF NATURAL RESOURCES AND WILDLIFE, (C) THE
PROTECTION OR USE OF SURFACE WATER AND GROUNDWATER, (D) THE MANAGEMENT,
MANUFACTURE, POSSESSION, PRESENCE, USE, GENERATION, TRANSPORTATION, TREATMENT,
STORAGE, DISPOSAL, RELEASE, THREATENED RELEASE, ABATEMENT, REMOVAL, REMEDIATION
OR HANDLING OF, EXPOSURE TO, OR POLLUTION BY ANY HAZARDOUS MATERIALS OR (E)
POLLUTION (INCLUDING ANY RELEASE OR THREATENED RELEASE TO AIR, LAND, SURFACE
WATER, GROUNDWATER AND BUILDING MATERIALS), AND INCLUDES, WITHOUT LIMITATION,
CERCLA (DEFINED BELOW), RCRA (DEFINED BELOW), THE FEDERAL WATER POLLUTION
CONTROL ACT, AS AMENDED BY THE CLEAN WATER ACT OF 1977, 33 U.S.C. § 1251 ET
SEQ., THE CLEAN AIR ACT OF 1966, AS AMENDED, 42 U.S.C. § 7401 ET SEQ., TOXIC
SUBSTANCES CONTROL ACT OF 1976, 15 U.S.C. § 2601 ET SEQ., HAZARDOUS MATERIALS

14


--------------------------------------------------------------------------------



TRANSPORTATION ACT, 49 U.S.C. § 1801 ET SEQ., OCCUPATIONAL SAFETY AND HEALTH ACT
OF 1970, AS AMENDED, 29 U.S.C. § 651 ET SEQ., OIL POLLUTION ACT OF 1990, 33
U.S.C. § 2701 ET SEQ., EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT OF
1986, 42 U.S.C. § 111001 ET SEQ., NATIONAL ENVIRONMENTAL POLICY ACT OF 1969, 42
U.S.C. § 4321 ET SEQ., SAFE DRINKING WATER ACT OF 1974, AS AMENDED, 42 U.S.C. §
300(F) ET SEQ., AND ANY COMPARABLE STATE OR MUNICIPAL STATUTE, LAW, REGULATION,
ORDINANCE, RULE, REGULATION, ORDER, POLICY, OR DIRECTIVE ISSUED THEREUNDER.


9.3.2.                  “HAZARDOUS MATERIALS” MEANS ANY HAZARDOUS, TOXIC OR
DANGEROUS WASTE, SUBSTANCE OR MATERIAL, POLLUTANT OR CONTAMINANT, AS DEFINED FOR
PURPOSES OF THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT OF 1980 (42 U.S.C. SECTIONS 9601 ET SEQ.), AS AMENDED (“CERCLA”), OR THE
RESOURCE CONSERVATION AND RECOVERY ACT (42 U.S.C. SECTIONS 6901 ET SEQ.), AS
AMENDED (“RCRA”), OR ANY OTHER FEDERAL, STATE OR LOCAL LAW, ORDINANCE, RULE OR
REGULATION APPLICABLE TO THE PROPERTY, OR ANY SUBSTANCE WHICH IS TOXIC,
EXPLOSIVE, CORROSIVE, FLAMMABLE, INFECTIOUS, RADIOACTIVE, CARCINOGENIC,
MUTAGENIC OR OTHERWISE HAZARDOUS, OR ANY SUBSTANCE WHICH CONTAINS GASOLINE,
DIESEL FUEL OR OTHER PETROLEUM HYDROCARBONS, POLYCHLORINATED BIPHENYLS (PCB’S),
RADON GAS, UREA FORMALDEHYDE, ASBESTOS, OR LEAD.


10.                               INSURANCE.


10.1.                     INSURANCE TO BE MAINTAINED BY LANDLORD.  LANDLORD
SHALL MAINTAIN (A) SPECIAL PERILS PROPERTY INSURANCE COVERING THE PROPERTY (AT
ITS FULL REPLACEMENT COST), BUT EXCLUDING TENANT’S PROPERTY, AND (B) COMMERCIAL
GENERAL PUBLIC LIABILITY INSURANCE COVERING LANDLORD FOR CLAIMS ARISING OUT OF
LIABILITY FOR BODILY INJURY, DEATH, PERSONAL INJURY, ADVERTISING INJURY AND
PROPERTY DAMAGE OCCURRING IN AND ABOUT THE PROPERTY AND OTHERWISE RESULTING FROM
ANY ACTS AND OPERATIONS OF LANDLORD, ITS AGENTS AND EMPLOYEES, AND (C) RENT LOSS
INSURANCE, ALL OF THE ABOVE WITH LIMITS THAT ARE REQUIRED BY ANY LENDER(S) OF
LANDLORD, OR AS ARE OTHERWISE REASONABLY DETERMINED BY LANDLORD.  THE POLICY
DESCRIBED IN SECTION 10.1(B) SHALL NAME TENANT AND ANY PERMITTED TRANSFEREE AS
ADDITIONAL INSUREDS AND SHALL BE ISSUED BY AN INSURANCE COMPANY WITH A RATING
EQUIVALENT OR BETTER THAN REQUIRED OF TENANT PURSUANT TO SECTION 10.2(B) BELOW
AND SATISFY THE REQUIREMENTS OF SECTION 10.2(C) AND (D) BUT SUBSTITUTING
“LANDLORD” FOR “TENANT” OR “TENANT” FOR “LANDLORD” AS THE CONTEXT REQUIRES. 
LANDLORD WILL PROVIDE TENANT PRIOR TO THE COMMENCEMENT DATE WITH A CERTIFICATE
OF INSURANCE, IN A FORM REASONABLY ACCEPTABLE TO TENANT.


10.2.                     LIABILITY INSURANCE.  TENANT SHALL PURCHASE AT ITS OWN
EXPENSE AND KEEP IN FORCE DURING THIS LEASE, A POLICY OR POLICIES OF (I)
COMMERCIAL GENERAL LIABILITY INSURANCE, INCLUDING PERSONAL INJURY AND PROPERTY
DAMAGE, IN THE AMOUNT OF NOT LESS THAN $1,000,000.00 PER OCCURRENCE AND
$2,000,000.00 ANNUAL GENERAL AGGREGATE PER LOCATION, AND COMPREHENSIVE
AUTOMOBILE LIABILITY INSURANCE COVERING TENANT AGAINST ANY LOSSES ARISING OUT OF
LIABILITY FOR PERSONAL INJURIES OR DEATHS OF PERSONS AND PROPERTY DAMAGE
OCCURRING IN OR ABOUT THE PREMISES AND PROPERTY, AND (II) SPECIAL PERILS
PROPERTY INSURANCE COVERING TENANT’S PROPERTY (AND DAMAGE TO OTHER PROPERTY
RESULTING FROM ANY ACTS OR

15


--------------------------------------------------------------------------------



OPERATIONS OF TENANT), OR IF EITHER COVERAGE IS NOT IN EFFECT WHEN NEEDED, SUCH
OTHER SIMILAR COVERAGE AS IS THEN IN EFFECT.  SAID POLICIES SHALL (A) NAME
LANDLORD, AGENT, AND ANY PARTY HOLDING AN INTEREST TO WHICH THIS LEASE MAY BE
SUBORDINATED AS ADDITIONAL INSUREDS, (B) BE ISSUED BY AN INSURANCE COMPANY WITH
A BEST RATING OF A-X OR BETTER AND OTHERWISE REASONABLY ACCEPTABLE TO LANDLORD
AND LICENSED TO DO BUSINESS IN THE STATE IN WHICH THE PROPERTY IS LOCATED, (C)
PROVIDE THAT SAID INSURANCE SHALL NOT BE CANCELED OR MATERIALLY MODIFIED UNLESS
30 DAYS’ PRIOR WRITTEN NOTICE SHALL HAVE BEEN GIVEN TO LANDLORD, (D) PROVIDE
COVERAGE ON AN OCCURRENCE BASIS; (E) PROVIDE COVERAGE FOR THE INDEMNITY
OBLIGATIONS OF TENANT UNDER THIS LEASE; (F) CONTAIN A SEVERABILITY OF INSURED
PARTIES PROVISION AND A CROSS LIABILITY ENDORSEMENT; (G) BE PRIMARY, NOT
CONTRIBUTING WITH, AND NOT IN EXCESS OF, COVERAGE THAT LANDLORD MAY CARRY; (H)
INCLUDE A HOSTILE FIRE ENDORSEMENT; AND (I) OTHERWISE BE IN SUCH FORM AND
INCLUDE SUCH COVERAGES AS LANDLORD MAY REASONABLY REQUIRE.  SAID POLICY OR
POLICIES OR, AT LANDLORD’S OPTION, CERTIFICATE OF INSURANCE, IN A FORM
REASONABLY ACCEPTABLE TO LANDLORD, EVIDENCING SAID POLICIES, SHALL BE DELIVERED
TO LANDLORD BY TENANT UPON COMMENCEMENT OF THE LEASE AND RENEWALS THEREOF SHALL
BE DELIVERED WITHIN 10 DAYS AFTER BINDING SAID INSURANCE POLICY.   
ADDITIONALLY, TENANT SHALL NAME LANDLORD AS AN ADDITIONAL INSURED ON TENANT’S
POLICY OF PREMISE LIABILITY UNDER ITS CASUALTY/PROPERTY INSURANCE POLICY.


10.3.                     WAIVER OF SUBROGATION.  TO THE EXTENT PERMITTED BY
LAW, AND WITHOUT AFFECTING THE COVERAGE PROVIDED BY INSURANCE REQUIRED TO BE
MAINTAINED HEREUNDER, LANDLORD AND TENANT EACH WAIVE ANY RIGHT TO RECOVER
AGAINST THE OTHER FOR (A) DAMAGES TO PROPERTY, (B) DAMAGES TO ALL OR ANY PORTION
OF EITHER OR BOTH OF THE PREMISES AND THE PROPERTY, OR (C) CLAIMS ARISING BY
REASON OF THE FOREGOING, TO THE EXTENT SUCH DAMAGES AND CLAIMS ARE INSURED
AGAINST OR REQUIRED TO BE INSURED AGAINST BY LANDLORD OR TENANT UNDER THIS
LEASE. THIS PROVISION IS INTENDED TO WAIVE, FULLY AND FOR THE BENEFIT OF EACH
PARTY, ANY RIGHTS AND/OR CLAIMS WHICH MIGHT GIVE RISE TO A RIGHT OF SUBROGATION
BY ANY INSURANCE CARRIER.  THE COVERAGE OBTAINED BY EACH PARTY PURSUANT TO THIS
LEASE SHALL INCLUDE, WITHOUT LIMITATION, A WAIVER OF SUBROGATION BY THE CARRIER
WHICH CONFORMS TO THE PROVISIONS OF THIS SECTION.


11.                               ALTERATIONS.


11.1.                     PROCEDURAL REQUIREMENTS.  TENANT MAY, FROM TIME TO
TIME, AT ITS EXPENSE, MAKE ALTERATIONS OR IMPROVEMENTS IN AND TO THE PREMISES
(HEREINAFTER COLLECTIVELY REFERRED TO AS “ALTERATIONS”), PROVIDED THAT TENANT
FIRST OBTAINS THE WRITTEN CONSENT OF LANDLORD IN EACH INSTANCE.  LANDLORD’S
CONSENT TO ALTERATIONS SHALL NOT BE UNREASONABLY WITHHELD, PROVIDED THAT:  (A)
THE ALTERATIONS ARE NON-STRUCTURAL AND THE STRUCTURAL INTEGRITY OF THE PROPERTY
SHALL NOT BE AFFECTED; (B) THE ALTERATIONS ARE TO THE INTERIOR OF THE PREMISES;
(C) THE PROPER FUNCTIONING OF THE MECHANICAL, ELECTRICAL, HEATING, VENTILATING,
AIR-CONDITIONING (“HVAC”), SANITARY AND OTHER SERVICE SYSTEMS OF THE PROPERTY
SHALL NOT BE AFFECTED AND THE USAGE OF SUCH SYSTEMS BY TENANT SHALL NOT BE
INCREASED; (D) THE ALTERATIONS HAVE NO ADVERSE EFFECT ON OTHER LEASED PREMISES
IN THE PROPERTY; (E) TENANT SHALL HAVE APPROPRIATE INSURANCE COVERAGE,
REASONABLY SATISFACTORY TO LANDLORD, REGARDING THE PERFORMANCE AND INSTALLATION
OF THE ALTERATIONS; (F) THE ALTERATIONS SHALL CONFORM WITH ALL OTHER
REQUIREMENTS OF THIS LEASE; AND (G) TENANT SHALL HAVE PROVIDED LANDLORD WITH
REASONABLY DETAILED PLANS (THE “ALTERATION PLANS”) FOR SUCH

16


--------------------------------------------------------------------------------



ALTERATIONS IN ADVANCE OF REQUESTING LANDLORD’S CONSENT.  NOTWITHSTANDING THE
FOREGOING, TENANT, AT ITS COST AND EXPENSE, MAY MAKE NON-STRUCTURAL ALTERATIONS
TO THE INTERIOR OF THE PREMISES IF:  (I) THE CUMULATIVE COST OF MAKING SUCH
ALTERATIONS OR IMPROVEMENTS IS LESS THAN $25,000; (II) TENANT DELIVERS TO
LANDLORD WRITTEN NOTICE DESCRIBING THE PROPOSED ALTERATIONS WITH PARTICULARITY,
AND PROVIDES TO LANDLORD COPIES OF ANY PLANS AND SPECIFICATIONS FOR THE
ALTERATIONS; AND (III) ON THE TERMINATION DATE, TENANT SURRENDERS THE PART OF
THE PREMISES ALTERED OR IMPROVED IN AS GOOD A CONDITION AS ON THE DATE THAT
TENANT ACCEPTS THE PREMISES.  TENANT SHALL DELIVER TO LANDLORD A REPORT OF ALL
NON-STRUCTURAL ALTERATIONS TO THE INTERIOR OF THE PREMISES OVER $10,000 BUT
BELOW $25,000.

Additionally, before proceeding with any Alterations, Tenant shall (i) at
Tenant’s expense, obtain all necessary governmental permits and certificates for
the commencement and prosecution of Alterations; (ii) submit to Landlord or
Agent, for Landlord’s written approval where required, working drawings of the
Alteration Plans and all permits for the work to be done and Tenant shall not
proceed with such Alterations until it has received said approval; and (iii)
cause those contractors, materialmen and suppliers engaged to perform the
Alterations to deliver to Landlord certificates of insurance (in a form
reasonably acceptable to Landlord) evidencing policies of commercial general
liability insurance (providing the same coverages as required in Section
10.2(i)) and workers compensation insurance.  Such insurance policies shall
satisfy the obligations imposed under Section 10.2(a) through (d), (f), (g), (h)
and (i).  After obtaining Landlord’s approval to the Alterations, Tenant shall
give Landlord at least five days’ prior written notice of the commencement of
any Alterations at the Premises, and Landlord may elect to record and post
notices of non-responsibility at the Premises.


11.2.                     PERFORMANCE OF ALTERATIONS.  TENANT SHALL CAUSE
TENANT’S WORK AND THE ALTERATIONS TO BE PERFORMED IN COMPLIANCE WITH ALL
APPLICABLE LAWS AND WITH LANDLORD’S REASONABLE RULES AND REGULATIONS OR ANY
OTHER RESTRICTIONS THAT LANDLORD OR AGENT MAY IMPOSE ON TENANT’S WORK AND THE
ALTERATIONS.  TENANT SHALL CAUSE TENANT’S WORK AND THE ALTERATIONS TO BE
DILIGENTLY PERFORMED IN A GOOD AND WORKMANLIKE MANNER, USING NEW MATERIALS AND
EQUIPMENT AT LEAST EQUAL IN QUALITY AND CLASS TO THE STANDARDS FOR THE PROPERTY
ESTABLISHED BY LANDLORD OR AGENT.  TENANT SHALL OBTAIN ALL NECESSARY PERMITS AND
CERTIFICATES FOR FINAL GOVERNMENTAL APPROVAL OF TENANT’S WORK AND THE
ALTERATIONS AND SHALL PROVIDE LANDLORD WITH “AS BUILT” PLANS, COPIES OF ALL
CONSTRUCTION CONTRACTS, GOVERNMENTAL PERMITS AND CERTIFICATES AND PROOF OF
PAYMENT FOR ALL LABOR AND MATERIALS, INCLUDING, WITHOUT LIMITATION, COPIES OF
PAID INVOICES AND FINAL LIEN WAIVERS.


11.3.                     LIEN PROHIBITION.  TENANT SHALL PAY WHEN DUE ALL
CLAIMS FOR LABOR AND MATERIAL FURNISHED TO THE PREMISES IN CONNECTION WITH
TENANT’S WORK OR THE ALTERATIONS.  TENANT SHALL NOT PERMIT ANY MECHANICS OR
MATERIALMEN’S LIENS TO ATTACH TO THE PREMISES OR THE PROPERTY.  TENANT, AT ITS
EXPENSE, SHALL PROCURE THE SATISFACTION OR DISCHARGE OF RECORD OF ALL SUCH LIENS
AND ENCUMBRANCES WITHIN 30 DAYS AFTER THE FILING THEREOF; OR, IF ACCEPTABLE TO
LANDLORD, IN ITS REASONABLE DETERMINATION, TENANT MAY PROCURE (FOR LANDLORD’S
BENEFIT) A BOND OR OTHER PROTECTION AGAINST ANY SUCH LIEN OR ENCUMBRANCE.  IN
THE EVENT TENANT HAS NOT SO PERFORMED WITHIN THE TIME ALLOTTED AND IF LANDLORD
HAS GIVEN NOTICE TO TENANT AND FOLLOWING FIFTEEN (15) DAYS AFTER SUCH NOTICE
TENANT HAS FAILED TO

17


--------------------------------------------------------------------------------



PERFORM, LANDLORD MAY, AT ITS OPTION, PAY AND DISCHARGE SUCH LIENS AND TENANT
SHALL BE RESPONSIBLE TO REIMBURSE LANDLORD, ON DEMAND AND AS ADDITIONAL RENT
UNDER THIS LEASE, FOR ALL COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH,
TOGETHER WITH INTEREST THEREON AT THE RATE SET FORTH IN SECTION 22.3, WHICH
EXPENSES SHALL INCLUDE REASONABLE FEES OF ATTORNEYS OF LANDLORD’S CHOOSING, AND
ANY COSTS IN POSTING BOND TO EFFECT DISCHARGE OR RELEASE OF THE LIEN AS AN
ENCUMBRANCE AGAINST THE PREMISES OR THE PROPERTY.  LANDLORD AGREES TO PROMPTLY
NOTIFY TENANT OF ANY MECHANICS OR MATERIALMEN’S LIENS FILED AGAINST THE PREMISES
OR THE PROPERTY FOR WHICH TENANT IS RESPONSIBLE UNDER THIS LEASE TO THE EXTENT
LANDLORD IS ADVISED OF THE SAME IN WRITING.


12.                               LANDLORD’S AND TENANT’S PROPERTY.


12.1.                     LANDLORD’S PROPERTY.  SUBJECT TO SECTION 12.2, ALL
FIXTURES, MACHINERY, EQUIPMENT, IMPROVEMENTS AND APPURTENANCES INCLUDING,
WITHOUT LIMITATION, ALL OF TENANT’S WORK AND THE ALTERATIONS IF ANY, ATTACHED
TO, OR BUILT INTO, THE PREMISES AT THE COMMENCEMENT OF, OR DURING THE TERM,
WHETHER OR NOT PLACED THERE BY OR AT THE EXPENSE OF TENANT, SHALL BECOME AND
REMAIN A PART OF THE PREMISES; SHALL BE DEEMED THE PROPERTY OF LANDLORD (THE
“LANDLORD’S PROPERTY”), WITHOUT COMPENSATION OR CREDIT TO TENANT; AND SHALL NOT
BE REMOVED BY TENANT AT THE EXPIRATION DATE UNLESS LANDLORD REQUESTS THEIR
REMOVAL AT TIME OF GIVING CONSENT TO ALTERATION.  FURTHER, ANY PERSONAL PROPERTY
IN THE PREMISES ON THE COMMENCEMENT DATE, MOVABLE OR OTHERWISE, UNLESS INSTALLED
AND PAID FOR BY TENANT, SHALL BE AND SHALL REMAIN THE PROPERTY OF LANDLORD AND
SHALL NOT BE REMOVED BY TENANT UNLESS LANDLORD REQUESTS THEIR REMOVAL AT TIME OF
GIVING CONSENT TO ALTERATION.  IN NO EVENT SHALL TENANT REMOVE ANY OF THE
FOLLOWING MATERIALS OR EQUIPMENT WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT:  ANY
POWER WIRING OR POWER PANELS, LIGHTING OR LIGHTING FIXTURES, WALL OR WINDOW
COVERINGS, CARPETS OR OTHER FLOOR COVERINGS, HEATERS, AIR CONDITIONERS OR ANY
OTHER HVAC EQUIPMENT, FENCING OR SECURITY GATES, OR OTHER SIMILAR BUILDING
OPERATING EQUIPMENT AND DECORATIONS.


12.2.                     TENANT’S PROPERTY.  ALL MOVABLE NON-STRUCTURAL
PARTITIONS, BUSINESS AND TRADE FIXTURES, MACHINERY AND EQUIPMENT, COMMUNICATIONS
EQUIPMENT AND OFFICE EQUIPMENT THAT ARE INSTALLED IN THE PREMISES BY, OR FOR THE
ACCOUNT OF, TENANT AND WITHOUT EXPENSE TO LANDLORD AND THAT CAN BE REMOVED
WITHOUT STRUCTURAL DAMAGE TO THE PROPERTY, AND ALL FURNITURE, FURNISHINGS AND
OTHER ARTICLES OF MOVABLE PERSONAL PROPERTY OWNED BY TENANT AND LOCATED IN THE
PREMISES (COLLECTIVELY, THE “TENANT’S PROPERTY”) SHALL BE AND SHALL REMAIN THE
PROPERTY OF TENANT AND MAY BE REMOVED BY TENANT AT ANY TIME DURING THE TERM,
PROVIDED TENANT REPAIRS OR PAYS THE COST OF REPAIRING ANY DAMAGE TO THE PREMISES
OR TO THE PROPERTY RESULTING FROM THE INSTALLATION AND/OR REMOVAL THEREOF.  AT
OR BEFORE THE EXPIRATION DATE, OR THE DATE OF ANY EARLIER TERMINATION, TENANT,
AT ITS EXPENSE, SHALL REMOVE FROM THE PREMISES ALL OF TENANT’S PROPERTY AND ANY
ALTERATIONS (EXCEPT SUCH ITEMS THEREOF AS CONSTITUTE LANDLORD’S PROPERTY; OR AS
LANDLORD SHALL HAVE EXPRESSLY PERMITTED, IN WRITING, TO REMAIN, WHICH PROPERTY
SHALL BECOME THE PROPERTY OF LANDLORD), AND TENANT SHALL REPAIR ANY DAMAGE TO
THE PREMISES OR THE PROPERTY RESULTING FROM ANY INSTALLATION AND/OR REMOVAL OF
TENANT’S PROPERTY.  ANY OTHER ITEMS OF TENANT’S PROPERTY THAT SHALL REMAIN IN
THE PREMISES AFTER THE EXPIRATION DATE, OR FOLLOWING AN EARLIER TERMINATION
DATE, MAY, AT THE OPTION OF LANDLORD, BE DEEMED TO HAVE BEEN ABANDONED, AND IN
SUCH CASE, SUCH ITEMS MAY BE RETAINED BY LANDLORD AS ITS PROPERTY OR BE DISPOSED
OF BY LANDLORD, IN LANDLORD’S SOLE AND ABSOLUTE DISCRETION AND WITHOUT
ACCOUNTABILITY, AT TENANT’S EXPENSE.

18


--------------------------------------------------------------------------------



13.                               REPAIRS AND MAINTENANCE.


13.1.                     TENANT REPAIRS AND MAINTENANCE.  TENANT SHALL, AT ITS
EXPENSE, THROUGHOUT THE TERM, MAINTAIN AND PRESERVE, IN THE CONDITION THE
PREMISES WAS DELIVERED TO TENANT ON THE COMMENCEMENT DATE (SUBJECT TO NORMAL AND
CUSTOMARY WEAR AND TEAR AND DAMAGES AND REPAIRS THAT ARE THE OBLIGATIONS OF
LANDLORD), THE PREMISES AND THE FIXTURES AND APPURTENANCES THEREIN (INCLUDING,
BUT NOT LIMITED TO, THE PREMISES’ PLUMBING AND HVAC SYSTEMS, ALL DOORS, OVERHEAD
OR OTHERWISE, GLASS AND LEVELERS LOCATED IN THE PREMISES OR OTHERWISE AVAILABLE
IN THE PROPERTY FOR TENANT’S SOLE USE); AND EXCLUDING, HOWEVER, THOSE COMPONENTS
OF THE PREMISES FOR WHICH LANDLORD IS EXPRESSLY RESPONSIBLE UNDER SECTION 13.2. 
TENANT SHALL MAINTAIN A CONTRACT FOR THE MAINTENANCE AND SERVICING (NOT LESS
THAN TWO TIMES PER CALENDAR YEAR) OF THE HVAC SYSTEMS SERVING THE PREMISES (THE
“HVAC CONTRACT”).  TENANT SHALL ALSO BE RESPONSIBLE FOR ALL COSTS AND EXPENSES
INCURRED TO PERFORM ANY AND ALL REPAIRS AND REPLACEMENTS (WHETHER STRUCTURAL OR
NON-STRUCTURAL; INTERIOR OR EXTERIOR; AND ORDINARY OR EXTRAORDINARY), IN AND TO
THE PREMISES AND THE PROPERTY AND THE FACILITIES AND SYSTEMS THEREOF, IF AND TO
THE EXTENT THAT THE NEED FOR SUCH REPAIRS OR REPLACEMENTS ARISES DIRECTLY OR
INDIRECTLY FROM (A) THE PERFORMANCE OR EXISTENCE OF ANY ALTERATIONS, (B) THE
IMPROPER INSTALLATION, USE OR OPERATION OF TENANT’S PROPERTY IN THE PREMISES,
(C) THE MOVING OF TENANT’S PROPERTY IN OR OUT OF THE PROPERTY, OR (D) ANY
INTENTIONAL ACT, WILLFUL OMISSION, MISUSE, OR NEGLIGENCE OF TENANT, ANY OF ITS
SUBTENANTS, OR OTHERS ENTERING INTO THE PREMISES BY ACT OR OMISSION OF TENANT OR
ANY SUBTENANT.  ANY REPAIRS OR REPLACEMENTS REQUIRED TO BE MADE BY TENANT TO ANY
OR ALL OF THE STRUCTURAL COMPONENTS OF THE PROPERTY AND THE MECHANICAL,
ELECTRICAL, SANITARY, HVAC, OR OTHER SYSTEMS OF THE PROPERTY OR PREMISES SHALL
BE PERFORMED BY APPROPRIATELY LICENSED CONTRACTORS APPROVED BY LANDLORD, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD.  ALL SUCH REPAIRS OR REPLACEMENTS
SHALL BE SUBJECT TO THE SUPERVISION AND CONTROL OF LANDLORD, AND ALL REPAIRS AND
REPLACEMENTS SHALL BE MADE WITH MATERIALS OF EQUAL OR BETTER QUALITY THAN THE
ITEMS BEING REPAIRED OR REPLACED.


13.2.                     LANDLORD REPAIRS AND MAINTENANCE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, LANDLORD SHALL REPAIR, REPLACE AND RESTORE THE
FOUNDATION, EXTERIOR AND INTERIOR LOAD-BEARING WALLS, SPRINKLER SYSTEM, ROOF
STRUCTURE AND ROOF COVERING, AND OTHER STRUCTURAL SYSTEMS OF THE BUILDING, AS
WELL AS THE PARKING AREAS AND COMMON AREAS ON THE PROPERTY; PROVIDED, HOWEVER,
THAT IN THE EVENT THAT ANY SUCH REPAIR, REPLACEMENT OR RESTORATION IS
NECESSITATED BY ANY OR ALL OF THE MATTERS SET FORTH IN SECTIONS 13.1(A), (B),
(C) OR (D) (COLLECTIVELY, “TENANT NECESSITATED REPAIRS”), THEN TENANT SHALL BE
REQUIRED TO REIMBURSE LANDLORD FOR ALL COSTS AND EXPENSES THAT LANDLORD INCURS
IN ORDER TO PERFORM SUCH TENANT NECESSITATED REPAIRS, AND SUCH REIMBURSEMENT
SHALL BE PAID, IN FULL, WITHIN 30 DAYS AFTER LANDLORD’S DELIVERY OF DEMAND
THEREFOR WITH REASONABLE SUPPORTING DOCUMENTATION FOR THE AMOUNT OF THE
REIMBURSEMENT.  LANDLORD AGREES TO COMMENCE THE REPAIRS, REPLACEMENTS OR
RESTORATION DESCRIBED IN THIS SECTION 13.2 WITHIN A REASONABLE PERIOD OF TIME
AFTER RECEIVING FROM TENANT WRITTEN NOTICE OF THE NEED FOR SUCH REPAIRS, WHICH
PERIOD SHALL NOT EXCEED THIRTY (30) DAYS (SUBJECT TO EXTENSION PURSUANT TO
SECTION 17.3 BELOW) EXCEPT THAT IN CASES OF AN EMERGENCY TO PERSONS OR PROPERTY,
LANDLORD SHALL REPAIR, REPLACE OR RESTORE ITS PROPERTY PROMPTLY UPON RECEIPT OF
WRITTEN NOTICE FROM TENANT.  LAWN MAINTENANCE AND SNOW REMOVAL SHALL BE
PERFORMED PURSUANT TO THE TERMS OF SECTION 3.1.1.

19


--------------------------------------------------------------------------------



14.                               UTILITIES.  TENANT SHALL PURCHASE ALL UTILITY
SERVICES FROM THE UTILITY OR MUNICIPALITY PROVIDING SUCH SERVICE; SHALL PROVIDE
FOR SCAVENGER, CLEANING AND EXTERMINATION SERVICES; AND SHALL PAY FOR SUCH
SERVICES WHEN PAYMENTS ARE DUE.  TENANT SHALL BE SOLELY RESPONSIBLE FOR THE
REPAIR AND MAINTENANCE OF ANY METERS NECESSARY IN CONNECTION WITH SUCH
SERVICES.  TENANT’S USE OF ELECTRICAL ENERGY IN THE PREMISES SHALL NOT, AT ANY
TIME, EXCEED THE CAPACITY OF EITHER OR BOTH OF (I) ANY OF THE ELECTRICAL
CONDUCTORS AND EQUIPMENT IN OR OTHERWISE SERVICING THE PREMISES; AND (II) THE
HVAC SYSTEMS OF EITHER OR BOTH OF THE PREMISES AND THE PROPERTY.  TO THE EXTENT
TENANT FAILS TO PAY ITS UTILITY BILLS, LANDLORD MAY, BUT WITHOUT ANY OBLIGATION
TO DO SO HEREUNDER, PAY SUCH BILLS AND RECOVER PAYMENT THEREOF AS ADDITIONAL
RENT DUE HEREUNDER FROM TENANT.


15.                               INVOLUNTARY CESSATION OF SERVICES.  LANDLORD
RESERVES THE RIGHT, WITHOUT ANY LIABILITY TO TENANT AND WITHOUT AFFECTING
TENANT’S COVENANTS AND OBLIGATIONS HEREUNDER, TO STOP SERVICE OF THE HVAC,
ELECTRIC, SANITARY, ELEVATOR (IF ANY), OR OTHER SYSTEMS SERVING THE PREMISES, OR
TO STOP ANY OTHER SERVICES REQUIRED BY LANDLORD UNDER THIS LEASE, WHENEVER AND
FOR SO LONG AS MAY BE NECESSARY BY REASON OF (I) ACCIDENTS, EMERGENCIES,
STRIKES, OR THE MAKING OF REPAIRS OR CHANGES WHICH LANDLORD OR AGENT IN GOOD
FAITH DEEMS NECESSARY OR (II) ANY OTHER CAUSE BEYOND LANDLORD’S REASONABLE
CONTROL.  FURTHER, IT IS ALSO UNDERSTOOD AND AGREED THAT LANDLORD OR AGENT SHALL
HAVE NO LIABILITY OR RESPONSIBILITY FOR A CESSATION OF SERVICES TO THE PREMISES
OR TO THE PROPERTY THAT OCCURS AS A RESULT OF CAUSES BEYOND LANDLORD’S OR
AGENT’S REASONABLE CONTROL, SUBJECT TO THE PROVISIONS OF THE FORCE MAJEURE
LANGUAGE IN SECTION 17.3 BELOW.  NO SUCH INTERRUPTION OF SERVICE SHALL BE DEEMED
AN EVICTION OR DISTURBANCE OF TENANT’S USE AND POSSESSION OF THE PREMISES OR ANY
PART THEREOF, OR RENDER LANDLORD OR AGENT LIABLE TO TENANT FOR DAMAGES, OR
RELIEVE TENANT FROM PERFORMANCE OF TENANT’S OBLIGATIONS UNDER THIS LEASE,
INCLUDING, BUT NOT LIMITED TO, THE OBLIGATION TO PAY RENT, UNLESS TENANT IS
UNABLE  TO OPERATE ITS BUSINESS FOR A PERIOD IN EXCESS OF SEVENTY-TWO (72) HOURS
OR AS A RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD, IN
WHICH EVENT THERE SHALL BE AN ABATEMENT OF ALL RENT HEREUNDER WHILE TENANT IS
UNABLE TO OPERATE ITS BUSINESS.


16.                               LANDLORD’S RIGHTS.  LANDLORD, AGENT AND THEIR
RESPECTIVE AGENTS, EMPLOYEES AND REPRESENTATIVES SHALL HAVE THE RIGHT TO ENTER
AND/OR PASS THROUGH THE PREMISES AT ANY TIME OR TIMES DURING TENANT’S NORMAL
BUSINESS HOURS (EXCEPT IN THE EVENT OF EMERGENCY) UPON REASONABLE PRIOR NOTICE,
WHICH SHALL NOT BE LESS THAN 24 HOURS (A) TO EXAMINE AND INSPECT THE PREMISES
AND TO SHOW THEM TO ACTUAL AND PROSPECTIVE LENDERS, PROSPECTIVE PURCHASERS OR
MORTGAGEES OF THE PROPERTY OR PROVIDERS OF CAPITAL TO LANDLORD AND ITS
AFFILIATES; AND (B) TO MAKE SUCH REPAIRS, ALTERATIONS, ADDITIONS AND
IMPROVEMENTS IN OR TO ALL OR ANY PORTION OF EITHER OR BOTH OF THE PREMISES AND
THE PROPERTY, OR THE PROPERTY’S FACILITIES AND EQUIPMENT AS LANDLORD IS REQUIRED
OR DESIRES TO MAKE; PROVIDED, HOWEVER, LANDLORD SHALL GIVE TENANT A MINIMUM OF
FIVE (5) DAYS PRIOR NOTICE (EXCEPT IN THE EVENT OF EMERGENCY) BEFORE PERFORMING
ANY WORK DESCRIBED IN THE PROCEEDING SUBCLAUSE (B).  LANDLORD AND AGENT SHALL BE
ALLOWED TO TAKE ALL MATERIALS INTO AND UPON THE PREMISES THAT MAY BE REQUIRED IN
CONNECTION WITH ANY REPAIRS, ALTERATIONS, ADDITIONS OR IMPROVEMENTS, WITHOUT ANY
LIABILITY TO TENANT AND WITHOUT ANY REDUCTION OR MODIFICATION OF TENANT’S
COVENANTS AND OBLIGATIONS HEREUNDER; PROVIDED, HOWEVER, THAT LANDLORD SHALL
AVOID

20


--------------------------------------------------------------------------------



UNREASONABLE INTERFERENCE WITH TENANT’S BUSINESS OPERATIONS AND TENANT’S
OCCUPANCY AND USE OF THE PREMISES .  DURING THE PERIOD OF SIX MONTHS PRIOR TO
THE EXPIRATION DATE (OR AT ANY TIME, IF TENANT HAS VACATED OR ABANDONED THE
PREMISES OR IS OTHERWISE IN DEFAULT UNDER THIS LEASE), LANDLORD AND ITS AGENTS
MAY EXHIBIT THE PREMISES TO PROSPECTIVE TENANTS.  ADDITIONALLY, LANDLORD AND
AGENT SHALL HAVE THE FOLLOWING RIGHTS WITH RESPECT TO THE PREMISES, EXERCISABLE
WITHOUT NOTICE TO TENANT, WITHOUT LIABILITY TO TENANT, AND WITHOUT BEING DEEMED
AN EVICTION OR DISTURBANCE OF TENANT’S USE OR POSSESSION OF THE PREMISES OR
GIVING RISE TO ANY CLAIM FOR SETOFF OR ABATEMENT OF RENT:  (I) TO DESIGNATE AND
APPROVE, PRIOR TO INSTALLATION, ALL TYPES OF SIGNS; (II) TO HAVE PASS KEYS,
ACCESS CARDS, OR BOTH, TO THE PREMISES, WHICH PASS KEYS AND ACCESS CARDS WILL
ONLY BE USED DURING NORMAL BUSINESS HOURS OR IN THE CASE OF AN EMERGENCY; AND
(III) TO DECORATE, REMODEL, REPAIR, ALTER OR OTHERWISE PREPARE THE PREMISES FOR
REOCCUPANCY AT ANY TIME AFTER TENANT VACATES OR ABANDONS THE PREMISES FOR MORE
THAN 30 CONSECUTIVE DAYS OR WITH NO INTENTION OF REOCCUPYING THE PREMISES.


17.                               NON-LIABILITY AND INDEMNIFICATION.


17.1.                     NON-LIABILITY.  EXCEPT AS MAY BE EXPRESSLY PROVIDED IN
THIS LEASE, INCLUDING LANDLORD’S LIABILITY UNDER SECTION 22.5, AND EXCEPT FOR
LOSS, INJURY, OR DAMAGE CAUSED SOLELY BY THE WILLFUL MISCONDUCT OR NEGLIGENT
ACTS OF LANDLORD, ITS EMPLOYEES, CONTRACTORS, OR AGENTS, NONE OF LANDLORD,
AGENT, ANY OTHER MANAGING AGENT, OR THEIR RESPECTIVE AFFILIATES, OWNERS,
PARTNERS, DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES SHALL BE LIABLE TO TENANT
FOR ANY LOSS, INJURY, OR DAMAGE, TO TENANT OR TO ANY OTHER PERSON, OR TO ITS OR
THEIR PROPERTY, IRRESPECTIVE OF THE CAUSE OF SUCH INJURY, DAMAGE OR LOSS. 
FURTHER, EXCEPT AS MAY BE EXPRESSLY PROVIDED IN THIS LEASE, NONE OF LANDLORD,
AGENT, ANY OTHER MANAGING AGENT, OR THEIR RESPECTIVE AFFILIATES, OWNERS,
PARTNERS, DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES SHALL BE LIABLE TO TENANT
(A) FOR ANY DAMAGE CAUSED BY OTHER TENANTS OR PERSONS IN, UPON OR ABOUT THE
PROPERTY, OR CAUSED BY OPERATIONS IN CONSTRUCTION OF ANY PUBLIC OR QUASI-PUBLIC
WORK; (B) WITH RESPECT TO MATTERS FOR WHICH LANDLORD IS LIABLE, FOR
CONSEQUENTIAL OR INDIRECT DAMAGES PURPORTEDLY ARISING OUT OF ANY LOSS OF USE OF
THE PREMISES OR ANY EQUIPMENT OR FACILITIES THEREIN BY TENANT OR ANY PERSON
CLAIMING THROUGH OR UNDER TENANT;  OR (C) FOR INJURY OR DAMAGE TO PERSON OR
PROPERTY CAUSED BY FIRE, OR THEFT, OR RESULTING FROM THE OPERATION OF HEATING OR
AIR CONDITIONING OR LIGHTING APPARATUS, OR FROM FALLING PLASTER, OR FROM STEAM,
GAS, ELECTRICITY, WATER, RAIN, SNOW, ICE, OR DAMPNESS, THAT MAY LEAK OR FLOW
FROM ANY PART OF THE PROPERTY, OR FROM THE PIPES, APPLIANCES OR PLUMBING WORK OF
THE SAME.


17.2.                     INDEMNIFICATION.  EXCEPT FOR LOSSES (DEFINED BELOW)
CAUSED BY THE NEGLIGENT ACTS OR WILLFUL MISCONDUCT OF ANY OF THE TENANT
INDEMNIFIED PARTIES, LANDLORD HEREBY INDEMNIFIES, DEFENDS, AND HOLDS THE TENANT
AND ITS OFFICERS, DIRECTORS, AGENTS INVITEES, EMPLOYEES AND CONTRACTORS AND ALL
OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (THE “TENANT INDEMNIFIED PARTIES”)
HARMLESS FROM AND AGAINST ANY AND ALL LOSSES SUFFERED OR INCURRED BY TENANT, THE
TENANT INDEMNIFIED PARTIES AND THEIR RESPECTIVE SUCCESSOR AND ASSIGNS, IN
CONNECTION WITH OR ARISING FROM, OR OCCASIONED WHOLLY OR IN PART BY, ANY
NEGLIGENT ACT OR WILLFUL MISCONDUCT OF LANDLORD, ITS AGENTS, CONTRACTORS OR
EMPLOYEES OCCURRING ON OR ABOUT THE PROPERTY AND THE PREMISES AND INCLUDING ANY
ACTIONS NECESSARY TO PROTECT TENANT’S INTEREST UNDER THIS LEASE IN A BANKRUPTCY
PROCEEDING OR OTHER PROCEEDING UNDER THE BANKRUPTCY CODE INVOLVING LANDLORD OR
ANY LANDLORD INDEMNIFIED

21


--------------------------------------------------------------------------------



PARTY, AND ANY VIOLATION OR ALLEGED VIOLATION BY LANDLORD AND/OR ANY LANDLORD 
INDEMNIFIED PARTIES OR ANY TENANT OF THE PROPERTY AND PREMISES PRIOR TO THE DATE
OF THIS LEASE (A “PREDECESSOR TENANT”), OF ANY APPLICABLE LAW INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL LAW; (F) ANY BREACH OF THE PROVISIONS OF SECTION 9
BY ANY OR ALL OF LANDLORD, AND/OR ANY LANDLORD INDEMNIFIED PARTIES OR
PREDECESSOR TENANTS PARTLY OR WHOLLY OWNED BY LANDLORD WITH RESPECT TO THE
PREMISES OR THE PROPERTY PRIOR TO THE TERM; (G) CLAIMS FOR WORK OR LABOR
PERFORMED OR MATERIALS SUPPLIED OR FURNISHED TO OR AT THE REQUEST OF LANDLORD
AND/OR ANY LANDLORD INDEMNIFIED PARTIES; THE TERM “LOSSES” SHALL MEAN ALL
CLAIMS, DEMANDS, EXPENSES, ACTIONS, JUDGMENTS, DAMAGES (WHETHER DIRECT OR
INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN), PENALTIES, FINES,
LIABILITIES, LOSSES OF EVERY KIND AND NATURE, SUITS, ADMINISTRATIVE PROCEEDINGS,
COSTS AND FEES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ AND
CONSULTANTS’ FEES AND EXPENSES, AND THE COSTS OF CLEANUP, REMEDIATION, REMOVAL
AND RESTORATION, THAT ARE IN ANY WAY RELATED TO ANY MATTER COVERED BY THE
FOREGOING INDEMNITY. TENANT HEREBY INDEMNIFIES, DEFENDS, AND HOLDS LANDLORD,
LANDLORD’S OFFICERS, DIRECTORS, AGENTS, INVITEES, EMPLOYEES AND CONTRACTORS AND
ALL OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (THE “LANDLORD INDEMNIFIED
PARTIES”) HARMLESS FROM AND AGAINST ANY AND ALL LOSSES SUFFERED OR INCURRED BY
LANDLORD, THE LANDLORD INDEMNIFIED PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS ARISING FROM (A) THE CONDUCT OR MANAGEMENT OF THE PREMISES OR ANY
BUSINESS THEREIN, OR ANY CONDITION CREATED BY TENANT AND/OR ANY TENANT
INDEMNIFIED PARTIES DURING THE TERM OR DURING THE PERIOD OF TIME, IF ANY, PRIOR
TO THE COMMENCEMENT DATE THAT TENANT IS GIVEN ACCESS TO THE PREMISES; (B) ANY
NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT AND/OR ANY TENANT INDEMNIFIED
PARTIES; (C) ANY ACCIDENT, INJURY OR DAMAGE WHATSOEVER (UNLESS CAUSED BY
LANDLORD’S NEGLIGENCE OR INTENTIONAL MISCONDUCT) OCCURRING IN, AT OR UPON THE
PREMISES AND CAUSED BY TENANT AND/OR ANY TENANT INDEMNIFIED PARTIES; (D) ANY
ACTIONS NECESSARY TO PROTECT LANDLORD’S INTEREST UNDER THIS LEASE IN A
BANKRUPTCY PROCEEDING OR OTHER PROCEEDING UNDER THE BANKRUPTCY CODE INVOLVING
TENANT OR ANY TENANT INDEMNIFIED PARTY; (E) ANY VIOLATION OR ALLEGED VIOLATION
BY TENANT AND/OR ANY TENANT INDEMNIFIED PARTIES OF ANY APPLICABLE LAW INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL LAW; (F) ANY BREACH OF THE PROVISIONS OF
SECTION 9 BY ANY OR ALL OF TENANT AND/OR ANY TENANT INDEMNIFIED PARTIES; (G)
CLAIMS FOR WORK OR LABOR PERFORMED OR MATERIALS SUPPLIED OR FURNISHED TO OR AT
THE REQUEST OF TENANT AND/OR ANY TENANT INDEMNIFIED PARTIES; THE TERM “LOSSES”
SHALL MEAN ALL CLAIMS, DEMANDS, EXPENSES, ACTIONS, JUDGMENTS, DAMAGES (WHETHER
DIRECT OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN), PENALTIES, FINES,
LIABILITIES, LOSSES OF EVERY KIND AND NATURE, SUITS, ADMINISTRATIVE PROCEEDINGS,
COSTS AND FEES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ AND
CONSULTANTS’ FEES AND EXPENSES, AND THE COSTS OF CLEANUP, REMEDIATION, REMOVAL
AND RESTORATION, THAT ARE IN ANY WAY RELATED TO ANY MATTER COVERED BY THE
FOREGOING INDEMNITY. THE PROVISIONS OF THIS SECTION 17.2 SHALL SURVIVE THE
EXPIRATION OR TERMINATION OF THIS LEASE.


17.3.                     FORCE MAJEURE.  WHENEVER A PARTY IS REQUIRED TO
PERFORM AN ACT UNDER THIS LEASE BY A CERTAIN TIME, SUCH TIME SHALL BE DEEMED
EXTENDED SO AS TO TAKE INTO ACCOUNT EVENTS OF “FORCE MAJEURE,” SO LONG AS NOTICE
OF THE SPECIFIC EVENT CREATING THE FORCE MAJEURE AND THE ESTIMATED DELAY
RESULTING FROM SUCH EVENT IS PROVIDED TO THE OTHER PARTY WITHIN TEN (10) DAYS OF
SUCH PARTY HAVING BECOME AWARE OF SUCH EVENT.  “FORCE MAJEURE” IS ANY OF THE
FOLLOWING EVENTS THAT PREVENTS, DELAYS, RETARDS OR HINDERS A PARTY’S

22


--------------------------------------------------------------------------------



PERFORMANCE OF ITS DUTIES HEREUNDER: ACT OF GOD; FIRE; EARTHQUAKE; FLOOD;
EXPLOSION; WAR; INVASION; INSURRECTION; RIOT; MOB VIOLENCE; SABOTAGE; VANDALISM;
INABILITY TO PROCURE OR GENERAL SHORTAGE OF LABOR, EQUIPMENT, FACILITIES,
MATERIALS OR SUPPLIES IN THE OPEN MARKET; FAILURE OF TRANSPORTATION; STRIKES;
LOCKOUTS; REQUISITION; CONDEMNATION; GOVERNMENTAL, CIVIL, MILITARY OR NAVAL
AUTHORITIES; OR ANY OTHER CAUSE NOT WITHIN SUCH PARTY’S CONTROL. 
NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, A PARTY’S LACK OF, OR
INABILITY TO PROCURE, MONIES TO FULFILL ITS COMMITMENTS AND OBLIGATIONS UNDER
THIS LEASE SHALL NOT CONSTITUTE FORCE MAJEURE.  FORCE MAJEURE SHALL NOT APPLY TO
THE OBLIGATION TO PAY RENT BY TENANT.


18.                               DAMAGE OR DESTRUCTION.


18.1.                     NOTIFICATION AND REPAIR.  TENANT SHALL GIVE PROMPT
NOTICE TO LANDLORD AND AGENT OF (A) ANY FIRE OR OTHER CASUALTY TO THE PREMISES
OR THE PROPERTY, AND (B) ANY DAMAGE TO OR DEFECT IN ANY PART OR APPURTENANCE OF
THE PROPERTY’S SANITARY, ELECTRICAL, HVAC, ELEVATOR OR OTHER SYSTEMS LOCATED IN
OR PASSING THROUGH THE PREMISES OR ANY PART THEREOF.  SUBJECT TO THE PROVISIONS
OF SECTION 18.3 BELOW, IF EITHER OR BOTH OF THE PROPERTY AND THE PREMISES IS
DAMAGED BY FIRE OR OTHER INSURED CASUALTY, LANDLORD SHALL REPAIR (OR CAUSE AGENT
TO REPAIR) THE DAMAGE AND RESTORE AND REBUILD THE PROPERTY AND/OR THE PREMISES
(EXCEPT FOR TENANT’S PROPERTY) WITH REASONABLE DISPATCH AFTER (X) NOTICE TO IT
OF THE DAMAGE OR DESTRUCTION AND (Y) THE ADJUSTMENT OF THE INSURANCE PROCEEDS
ATTRIBUTABLE TO SUCH DAMAGE.  SUBJECT TO THE PROVISIONS OF SECTION 18.3 BELOW,
TENANT SHALL NOT BE ENTITLED TO TERMINATE THIS LEASE AND NO DAMAGES,
COMPENSATION OR CLAIM SHALL BE PAYABLE BY LANDLORD FOR PURPORTED INCONVENIENCE,
LOSS OF BUSINESS OR ANNOYANCE ARISING FROM ANY REPAIR OR RESTORATION OF ANY
PORTION OF THE PREMISES OR OF THE PROPERTY PURSUANT TO THIS SECTION.  LANDLORD
(OR AGENT, AS THE CASE MAY BE) SHALL USE ITS DILIGENT, GOOD FAITH EFFORTS TO
MAKE SUCH REPAIR OR RESTORATION PROMPTLY AND IN SUCH MANNER AS NOT TO
UNREASONABLY INTERFERE WITH TENANT’S USE AND OCCUPANCY OF THE PREMISES, BUT
LANDLORD OR AGENT SHALL NOT BE REQUIRED TO DO SUCH REPAIR OR RESTORATION WORK
EXCEPT DURING NORMAL BUSINESS HOURS OF BUSINESS DAYS.


18.2.                     RENTAL ABATEMENT.  IF (A) THE PROPERTY IS DAMAGED BY
FIRE OR OTHER CASUALTY THEREBY CAUSING THE PREMISES TO BE INACCESSIBLE OR (B)
THE PREMISES ARE PARTIALLY DAMAGED BY FIRE OR OTHER CASUALTY, THE RENT SHALL BE
PROPORTIONALLY ABATED TO THE EXTENT OF ANY ACTUAL LOSS OF USE OF THE PREMISES BY
TENANT.


18.3.                     TOTAL DESTRUCTION.  IF (A) THE PROPERTY OR THE
PREMISES SHALL BE TOTALLY DESTROYED BY FIRE OR OTHER CASUALTY, OR (B) THE
PREMISES ARE SO DAMAGED BY FIRE OR OTHER CASUALTY  THAT (IN THE REASONABLE
OPINION OF A REPUTABLE CONTRACTOR OR ARCHITECT DESIGNATED BY LANDLORD AND
APPROVED BY TENANT) THEIR REPAIR OR RESTORATION REQUIRES (I) THE EXPENDITURE OF
MORE THAN 50% OF THE FULL INSURABLE VALUE OF THE PREMISES IMMEDIATELY PRIOR TO
SUCH CASUALTY; (II)  WILL REQUIRE MORE THAN ONE HUNDRED TWENTY (120) DAYS, OR
(III) THE DAMAGE (X) IS LESS THAN THE AMOUNT STATED IN (I) ABOVE, BUT MORE THAN
10% OF THE FULL INSURABLE VALUE OF THE PROPERTY; AND (Y) OCCURS DURING THE LAST
TWO YEARS OF THE TERM, LANDLORD AND TENANT SHALL EACH HAVE THE OPTION TO
TERMINATE THIS LEASE (BY SO ADVISING THE OTHER, IN WRITING) WITHIN 10 DAYS AFTER
SAID CONTRACTOR OR ARCHITECT DELIVERS WRITTEN NOTICE OF ITS OPINION TO LANDLORD
AND TENANT, BUT IN ALL EVENTS PRIOR TO THE COMMENCEMENT

23


--------------------------------------------------------------------------------



OF ANY RESTORATION OF THE PREMISES OR THE PROPERTY BY LANDLORD.  IN SUCH EVENT,
THE TERMINATION SHALL BE EFFECTIVE AS OF THE DATE UPON WHICH EITHER LANDLORD OR
TENANT, AS THE CASE MAY BE, RECEIVES TIMELY WRITTEN NOTICE FROM THE OTHER
TERMINATING THIS LEASE PURSUANT TO THE PRECEDING SENTENCE.  IF NEITHER LANDLORD
NOR TENANT TIMELY DELIVERS A TERMINATION NOTICE, THIS LEASE SHALL REMAIN IN FULL
FORCE AND EFFECT.  IF (A) ANY HOLDER OF A MORTGAGE OR DEED OF TRUST ENCUMBERING
THE PROPERTY OR LANDLORD ENCUMBERING THE PROPERTY (COLLECTIVELY, “SUPERIOR
PARTIES”) OR OTHER PARTY ENTITLED TO THE INSURANCE PROCEEDS FAILS TO MAKE SUCH
PROCEEDS AVAILABLE TO LANDLORD IN AN AMOUNT SUFFICIENT FOR RESTORATION OF THE
PREMISES OR THE PROPERTY, OR (B) THE ISSUER OF ANY SPECIAL PERILS PROPERTY
INSURANCE POLICIES ON THE PROPERTY FAILS TO MAKE AVAILABLE TO LANDLORD
SUFFICIENT PROCEEDS FOR RESTORATION OF THE PREMISES OR THE PROPERTY, THEN
LANDLORD MAY, AT LANDLORD’S SOLE OPTION, TERMINATE THIS LEASE BY GIVING TENANT
WRITTEN NOTICE TO SUCH EFFECT WITHIN 5 DAYS AFTER LANDLORD RECEIVES NOTICE FROM
THE SUPERIOR PARTY OR INSURANCE COMPANY, AS THE CASE MAY BE, THAT SUCH PROCEEDS
SHALL NOT BE MADE AVAILABLE, IN WHICH EVENT THE TERMINATION OF THIS LEASE SHALL
BE EFFECTIVE AS OF THE DATE TENANT RECEIVES WRITTEN NOTICE FROM LANDLORD OF
LANDLORD’S ELECTION TO TERMINATE THIS LEASE; PROVIDED, HOWEVER THAT IF ANY
PORTION OF THE PREMISES IS TENANTABLE, THEN TENANT SHALL BE PERMITTED TO REMAIN
THEREON UNTIL SUCH TIME AS TENANT CAN ARRANGE FOR ALTERNATE RENTAL PROPERTY,
SUCH TIME NOT TO EXCEED SIXTY (60) DAYS.  FOR PURPOSES OF THIS SECTION 18.3
ONLY, “FULL INSURABLE VALUE” SHALL MEAN REPLACEMENT COST, LESS THE COST OF
FOOTINGS, FOUNDATIONS AND OTHER STRUCTURES BELOW GRADE.


19.                               EMINENT DOMAIN.  IF THE WHOLE, OR ANY
SUBSTANTIAL PORTION (EQUAL TO OR MORE THAN 35%) OF THE PROPERTY IS TAKEN OR
CONDEMNED FOR ANY PUBLIC USE UNDER ANY APPLICABLE LAWS OR BY RIGHT OF EMINENT
DOMAIN, OR BY PRIVATE PURCHASE IN LIEU THEREOF, AND SUCH TAKING WOULD PREVENT OR
MATERIALLY INTERFERE WITH THE PERMITTED USE OF THE PREMISES, THIS LEASE SHALL
TERMINATE EFFECTIVE WHEN THE PHYSICAL TAKING OF SAID PREMISES OCCURS.  IF LESS
THAN A SUBSTANTIAL PORTION OF THE PROPERTY IS SO TAKEN OR CONDEMNED, OR IF THE
TAKING OR CONDEMNATION IS TEMPORARY AND INCLUDES LESS THAN THIRTY FIVE PERCENT
(35%) OF THE PROPERTY THIS LEASE SHALL NOT TERMINATE, BUT THE RENT PAYABLE
HEREUNDER SHALL BE PROPORTIONALLY ABATED TO THE EXTENT OF ANY ACTUAL LOSS OF USE
OF THE PREMISES BY TENANT.  LANDLORD SHALL BE ENTITLED TO ANY AND ALL PAYMENT,
INCOME, RENT OR AWARD, OR ANY INTEREST THEREIN WHATSOEVER, WHICH MAY BE PAID OR
MADE IN CONNECTION WITH SUCH A TAKING OR CONVEYANCE, AND TENANT SHALL HAVE NO
CLAIM AGAINST LANDLORD FOR THE VALUE OF ANY UNEXPIRED PORTION OF THIS LEASE. 
NOTWITHSTANDING THE FOREGOING, ANY COMPENSATION SPECIFICALLY AWARDED TO TENANT
FOR LOSS OF BUSINESS OR GOODWILL, OR FOR ITS PERSONAL PROPERTY, SHALL BE THE
PROPERTY OF TENANT.


20.                               SURRENDER AND HOLDOVER.  ON THE LAST DAY OF
THE TERM, OR UPON ANY EARLIER TERMINATION OF THIS LEASE, OR UPON ANY RE-ENTRY BY
LANDLORD UPON THE PREMISES AS PROVIDED IN THIS LEASE, (A) TENANT SHALL QUIT AND
SURRENDER THE PREMISES TO LANDLORD “BROOM-CLEAN” AND IN GOOD ORDER, CONDITION
AND REPAIR, EXCEPT FOR ORDINARY WEAR AND TEAR AND SUCH REPAIRS, DAMAGE OR
DESTRUCTION AS LANDLORD IS REQUIRED TO REPAIR OR RESTORE UNDER THIS LEASE, AND
(B) TENANT SHALL REMOVE ALL OF TENANT’S PROPERTY THEREFROM, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS LEASE.  THE OBLIGATIONS IMPOSED UNDER THE PRECEDING
SENTENCE SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS LEASE.  IF ANY
REPAIRS ARE REQUIRED TO BE PERFORMED BY TENANT IN, TO OR AT THE PREMISES
(PURSUANT TO THE PRECEDING SENTENCE OR ANY OTHER APPLICABLE PROVISION OF THIS
LEASE) UPON THE EXPIRATION OR TERMINATION OF THE TERM, TENANT SHALL CAUSE SUCH
REPAIRS TO BE PERFORMED, TO LANDLORD’S REASONABLE SATISFACTION, WITHIN 10
BUSINESS DAYS AFTER THE DATE ON WHICH

24


--------------------------------------------------------------------------------



THIS LEASE IS TERMINATED OR EXPIRED OR AS SOON AS PRACTICAL THEREAFTER.  IF
TENANT FAILS TO TIMELY COMPLY WITH THE PRECEDING SENTENCE, THEN LANDLORD SHALL
HAVE THE RIGHT TO CAUSE THE REPAIRS TO BE PERFORMED, AT TENANT’S EXPENSE, AND
ALL SUCH EXPENSES SO INCURRED BY LANDLORD SHALL BEAR INTEREST (AT THE RATE
SPECIFIED IN THE SECOND SENTENCE OF SECTION 22.3) FROM THE DATE THE EXPENSE IS
INCURRED UNTIL THE DATE PAID, IN FULL, BY TENANT (INCLUSIVE OF INTEREST).  IF
TENANT REMAINS IN POSSESSION AFTER THE EXPIRATION DATE HEREOF OR AFTER ANY
EARLIER TERMINATION DATE OF THIS LEASE OR OF TENANT’S RIGHT TO POSSESSION: (I)
TENANT SHALL BE DEEMED A TENANT-AT-WILL; (II) TENANT SHALL PAY 150% OF THE
AGGREGATE OF THE BASE RENT AND ADDITIONAL RENT LAST PREVAILING HEREUNDER IF
TENANT HOLDS OVER WITHOUT LANDLORD’S WRITTEN CONSENT AND IF WITH LANDLORD’S
CONSENT, TENANT SHALL ONLY PAY THE BASE RENT AND ADDITIONAL RENT LAST PREVAILING
HEREUNDER; (III) THERE SHALL BE NO RENEWAL OR EXTENSION OF THIS LEASE BY
OPERATION OF LAW; AND (IV) THE TENANCY-AT-WILL MAY BE TERMINATED UPON SIXTY (60)
DAYS’ WRITTEN NOTICE FROM LANDLORD.  THE PROVISIONS OF THIS SECTION 20 SHALL NOT
CONSTITUTE A WAIVER BY LANDLORD OF ANY RE-ENTRY RIGHTS OF LANDLORD PROVIDED
HEREUNDER OR BY LAW.


21.                               EVENTS OF DEFAULT.


21.1.                     BANKRUPTCY .  IT SHALL BE A DEFAULT BY EITHER PARTY
UNDER THIS LEASE IF SUCH PARTY MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
OR FILES A VOLUNTARY PETITION UNDER ANY STATE OR FEDERAL BANKRUPTCY OR
INSOLVENCY LAW, OR AN INVOLUNTARY PETITION ALLEGING AN ACT OF BANKRUPTCY OR
INSOLVENCY IS FILED AGAINST SUCH PARTY UNDER ANY STATE OR FEDERAL BANKRUPTCY OR
INSOLVENCY LAW THAT IS NOT DISMISSED WITHIN 90 DAYS, OR WHENEVER A PETITION IS
FILED BY OR AGAINST (TO THE EXTENT NOT DISMISSED WITHIN 90 DAYS) SUCH PARTY
UNDER THE REORGANIZATION PROVISIONS OF THE UNITED STATES BANKRUPTCY CODE OR
UNDER THE PROVISIONS OF ANY LAW OF LIKE IMPORT, OR WHENEVER A PETITION SHALL BE
FILED BY THE DEFAULTING PARTY  UNDER THE ARRANGEMENT PROVISIONS OF THE UNITED
STATES BANKRUPTCY CODE OR SIMILAR LAW, OR WHENEVER A RECEIVER OF OR FOR THE
PROPERTY OF THE DEFAULTING PARTY SHALL BE APPOINTED, OR SUCH  ADMITS IT IS
INSOLVENT OR IS NOT ABLE TO PAY ITS DEBTS AS THEY MATURE.


21.2.                     DEFAULT PROVISIONS.  EACH OF THE FOLLOWING SHALL
CONSTITUTE A DEFAULT UNDER THIS LEASE:

(a)  if Tenant fails to pay Rent or any other payment within seven (7) days
after written notice from Landlord that the same is due; provided that Landlord
shall not be obligated to give Tenant notice of late payments more than two (2)
times in any twelve (12) month period, and on the third time a payment is late
it shall be an immediate default without notice or grace period; or

(b)  if either party fails, whether by action or inaction, to timely comply
with, or satisfy, any or all of the obligations  imposed upon such party under
this Lease (other than the obligation to pay Rent) for a period of 30 days after
delivery of written notice of such default under this Section 21.2(b); provided,
however, that if the default cannot, by its nature, be cured within such 30 day
period, but the defaulting party commences and diligently pursues a cure of such
default promptly within the initial 30 day cure period, then the non-defaulting
party shall not exercise its remedies under Section 22 unless such default
remains uncured for more than 60 days after such written notice.

25


--------------------------------------------------------------------------------



22.                               RIGHTS AND REMEDIES.


22.1.                     CURE RIGHTS UPON DEFAULT .  IF TENANT DEFAULTS IN THE
PERFORMANCE OF ANY OBLIGATION UNDER THIS LEASE, LANDLORD, WITHOUT THEREBY
WAIVING SUCH DEFAULT, MAY (BUT SHALL NOT BE OBLIGATED TO) PERFORM THE SAME FOR
THE ACCOUNT, AND AT THE EXPENSE OF, TENANT UPON COMPLIANCE WITH ANY NOTICE
REQUIREMENTS AND CURE PERIODS SET FORTH IN SECTION 21.2.


22.2.                     REMEDIES UPON DEFAULT.  IN THE EVENT OF ANY DEFAULT BY
TENANT UNDER THIS LEASE, THE LANDLORD SHALL BE ENTITLED, AT ITS OPTION AND
SUBJECT TO ANY APPLICABLE NOTICE AND CURE PERIOD (AS REQUIRED PURSUANT TO
SECTION 21.2, BUT WITHOUT ADDITIONAL NOTICE OR DEMAND) AND IN ADDITION TO ALL
OTHER RIGHTS AND REMEDIES PROVIDED IN THIS LEASE, OR OTHERWISE AT LAW OR IN
EQUITY: (A) TERMINATE THIS LEASE AND TENANT’S RIGHT OF POSSESSION OF THE
PREMISES; OR (B) LANDLORD MAY TERMINATE TENANT’S RIGHT OF POSSESSION OF THE
PREMISES WITHOUT TERMINATING THIS LEASE; PROVIDED, HOWEVER, THAT LANDLORD SHALL
USE ITS REASONABLE EFFORTS, WHETHER LANDLORD ELECTS TO PROCEED UNDER SUBSECTIONS
(A) OR (B) ABOVE, TO RELET THE PREMISES, OR ANY PART THEREOF FOR THE ACCOUNT OF
TENANT, FOR SUCH RENT AND TERM AND UPON SUCH TERMS AND CONDITIONS AS ARE
ACCEPTABLE TO LANDLORD; CONSISTENT WITH LANDLORD’S STATUTORY DUTY TO USE
REASONABLE EFFORTS TO MITIGATE DAMAGES.  IN THE EVENT OF THE TERMINATION OF THIS
LEASE PURSUANT TO (A) ABOVE, LANDLORD SHALL BE ENTITLED TO RECOVER FROM THE
DEFAULTING PARTY (I) ALL DAMAGES AND OTHER SUMS THAT LANDLORD  IS ENTITLED TO
RECOVER UNDER ANY PROVISION OF THIS LEASE OR AT LAW OR IN EQUITY, INCLUDING, BUT
NOT LIMITED TO, IN LANDLORD’S CASE, ALL FIXED DOLLAR AMOUNTS OF BASE RENT AND
ADDITIONAL RENT ACCRUED AND UNPAID FOR THE PERIOD UP TO AND INCLUDING SUCH
TERMINATION DATE (II) ALL OTHER ADDITIONAL SUMS PAYABLE BY TENANT OR LOST BY
TENANT, OR FOR WHICH THE OTHER PARTY IS LIABLE, OR IN RESPECT OF WHICH ONE PARTY
HAS AGREED TO INDEMNIFY THE OTHER UNDER ANY OF THE PROVISIONS OF THIS LEASE,
THAT MAY BE THEN OWING AND UNPAID; (III) ALL COSTS AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, COURT COSTS AND ATTORNEYS’ REASONABLE FEES) INCURRED BY THE
NON-DEFAULTING PARTY IN THE ENFORCEMENT OF ITS RIGHTS AND REMEDIES UNDER THIS
LEASE; AND (IV) ANY DAMAGES PROVABLE BY LANDLORD AS A MATTER OF LAW INCLUDING,
WITHOUT LIMITATION, AN AMOUNT EQUAL TO, IN LANDLORD’S CASE, THE BASE RENT
PROVIDED TO BE PAID FOR THE REMAINDER OF THE TERM (MEASURED FROM THE EFFECTIVE
TERMINATION DATE OF THIS LEASE) AND THE PROJECTED COSTS AND EXPENSES OF
RELETTING THE PREMISES (INCLUDING THE ANTICIPATED COSTS OF REPAIRS, ALTERATIONS,
IMPROVEMENTS, ADDITIONS, LEGAL FEES AND BROKERAGE COMMISSIONS) AS REASONABLY
ESTIMATED BY LANDLORD.  IF LANDLORD ELECTS TO PURSUE ITS RIGHTS AND REMEDIES
UNDER SUBSECTION (B) ABOVE, AND LANDLORD FAILS TO RELET THE PREMISES, THEN
TENANT SHALL PAY TO LANDLORD  THE ACCELERATED AMOUNT OF BASE RENT AND ADDITIONAL
RENT DUE UNDER THE LEASE FOR THE BALANCE OF THE TERM, DISCOUNTED AT A RATE OF 6%
PER ANNUM.  IN THE EVENT LANDLORD ELECTS, PURSUANT TO CLAUSE (B) OF THIS SECTION
22.2, TO TERMINATE TENANT’S RIGHT OF POSSESSION ONLY, WITHOUT TERMINATING THIS
LEASE, LANDLORD MAY, AT LANDLORD’S OPTION, ENTER INTO THE PREMISES, REMOVE
TENANT’S PROPERTY, TENANT’S SIGNS AND OTHER EVIDENCES OF TENANCY, AND TAKE AND
HOLD POSSESSION THEREOF, AS PROVIDED IN SECTION 20 HEREOF; PROVIDED, HOWEVER,
THAT SUCH ENTRY AND POSSESSION SHALL NOT TERMINATE THIS LEASE OR RELEASE TENANT,
IN WHOLE OR IN PART, FROM TENANT’S OBLIGATION TO PAY THE BASE RENT AND
ADDITIONAL RENT RESERVED HEREUNDER FOR THE FULL TERM, OR FROM ANY OTHER
OBLIGATION OF TENANT UNDER THIS LEASE, SUBJECT TO LANDLORD’S DUTY TO MITIGATE
DAMAGES.  EACH PARTY AGREES THAT THE NON-DEFAULTING PARTY MAY FILE SUIT TO
RECOVER ANY SUMS DUE HEREUNDER  AND THAT SUCH SUIT OR RECOVERY OF ANY AMOUNT DUE
HEREUNDER SHALL NOT BE ANY DEFENSE TO ANY SUBSEQUENT ACTION BROUGHT FOR ANY
AMOUNT NOT THERETOFORE REDUCED TO JUDGMENT IN FAVOR OF THE NON-DEFAULTING
PARTY.  IF LANDLORD ELECTS TO PURSUE ITS RIGHTS AND REMEDIES UNDER

26


--------------------------------------------------------------------------------



SUBSECTION (B), THEN LANDLORD SHALL AT ANY TIME HAVE THE FURTHER RIGHT AND
REMEDY TO RESCIND SUCH ELECTION AND PURSUE ITS RIGHTS AND REMEDIES UNDER
SUBSECTION (A).  ANY AND ALL PROPERTY THAT MAY BE REMOVED FROM THE PREMISES BY
LANDLORD PURSUANT TO THE AUTHORITY OF THE LEASE OR OF LAW, TO WHICH TENANT IS OR
MAY BE ENTITLED, MAY BE HANDLED, REMOVED OR STORED BY LANDLORD AT THE RISK, COST
AND EXPENSE OF TENANT, AND IN NO EVENT OR CIRCUMSTANCE SHALL LANDLORD BE
RESPONSIBLE FOR THE VALUE, PRESERVATION OR SAFEKEEPING THEREOF.  TENANT SHALL
PAY TO LANDLORD, UPON DEMAND, ANY AND ALL EXPENSES INCURRED IN SUCH REMOVAL AND
ALL STORAGE CHARGES AGAINST SUCH PROPERTY SO LONG AS THE SAME SHALL BE IN
LANDLORD’S POSSESSION OR UNDER LANDLORD’S CONTROL.  ANY SUCH PROPERTY OF TENANT
NOT RETAKEN FROM STORAGE BY TENANT WITHIN THIRTY (30) DAYS AFTER THE END OF THE
TERM, HOWEVER TERMINATED, SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN CONVEYED
BY TENANT TO LANDLORD UNDER THIS LEASE AS IN A BILL OF SALE, WITHOUT FURTHER
PAYMENT OR CREDIT BY LANDLORD TO TENANT.


22.3.                     ADDITIONAL RIGHTS.  ANY AND ALL COSTS, EXPENSES AND
DISBURSEMENTS, OF ANY KIND OR NATURE, INCURRED BY EITHER PARTY IN CONNECTION
WITH THE ENFORCEMENT OF ANY AND ALL OF THE TERMS AND PROVISIONS OF THIS LEASE,
INCLUDING REASONABLE ATTORNEYS’ FEES (THROUGH ALL APPELLATE PROCEEDINGS), SHALL
BE DUE AND PAYABLE UPON ENTRY OF JUDGMENT.  ALL SUMS ADVANCED BY EITHER PARTY ON
ACCOUNT OF A DEFAULT BY THE OTHER PARTY UNDER THIS SECTION, OR PURSUANT TO ANY
OTHER PROVISION OF THIS LEASE, AND ALL BASE RENT AND ADDITIONAL RENT, IF
DELINQUENT OR NOT PAID BY TENANT AND RECEIVED BY LANDLORD WHEN DUE HEREUNDER,
SHALL BEAR INTEREST AT THE RATE OF 5% PER ANNUM ABOVE THE “PRIME” OR “REFERENCE”
OR “BASE” RATE (ON A PER ANNUM BASIS) OF INTEREST PUBLICLY ANNOUNCED AS SUCH,
FROM TIME TO TIME, BY NATIONAL CITY BANK (THE “PRIME RATE”), FROM THE DUE DATE
THEREOF UNTIL PAID, OR AT THE MAXIM AMOUNT ALLOWED BY LAW, WHICHEVER IS LESS,
AND SUBJECT TO ANY APPLICABLE FINANCING DISCLOSURE REQUIREMENTS  THE VARIOUS
RIGHTS, REMEDIES AND ELECTIONS OF EACH PARTY RESERVED, EXPRESSED OR CONTAINED
HEREIN ARE CUMULATIVE AND NO ONE OF THEM SHALL BE DEEMED TO BE EXCLUSIVE OF THE
OTHERS OR OF SUCH OTHER RIGHTS, REMEDIES, OPTIONS OR ELECTIONS AS ARE NOW OR MAY
HEREAFTER BE CONFERRED UPON EITHER PARTY BY LAW OR IN EQUITY.


22.4.                     EVENT OF BANKRUPTCY.  IN ADDITION TO, AND IN NO WAY
LIMITING THE OTHER REMEDIES SET FORTH HEREIN, LANDLORD AND TENANT AGREE THAT IF
EITHER PARTY EVER BECOMES THE SUBJECT OF A VOLUNTARY OR INVOLUNTARY BANKRUPTCY,
REORGANIZATION, COMPOSITION, OR OTHER SIMILAR TYPE PROCEEDING UNDER THE FEDERAL
BANKRUPTCY LAWS, AS NOW ENACTED OR HEREINAFTER AMENDED, THEN “ADEQUATE ASSURANCE
OF FUTURE PERFORMANCE” BY THE BANKRUPT PARTY AND/OR ITS ASSIGNEE PURSUANT TO
BANKRUPTCY CODE SECTION 365 WILL INCLUDE (BUT NOT BE LIMITED TO) PAYMENT OF AN
ADDITIONAL (IN THE CASE OF TENANT) OR A NEW (IN THE CASE OF LANDLORD) SECURITY
DEPOSIT IN THE AMOUNT OF THREE TIMES THE THEN CURRENT BASE RENT PAYABLE
HEREUNDER; SUBJECT TO THE RIGHTS OF ANY BANKRUPTCY TRUSTEE.


22.5.                     LANDLORD’S DEFAULTS AND TENANT’S REMEDIES.  IN THE
EVENT THAT LANDLORD SHALL AT ANY TIME BE IN DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF ANY OF THE COVENANTS AND AGREEMENTS REQUIRED TO BE PERFORMED AND
OBSERVED BY LANDLORD HEREUNDER AND ANY SUCH DEFAULT SHALL CONTINUE FOR A PERIOD
OF FIFTEEN (15) DAYS (OR IF SUCH DEFAULT IS INCAPABLE OF BEING CURED IN A
REASONABLE MANNER WITHIN FIFTEEN (15) DAYS, SUCH LONGER PERIOD AS REASONABLY
REQUIRED TO EFFECT SUCH CURE, PROVIDED LANDLORD PROPERLY COMMENCES SUCH CURE AND
DILIGENTLY PURSUES SUCH CURE TO COMPLETION, BUT IN ANY EVENT WITHIN FORTY-FIVE

27


--------------------------------------------------------------------------------



(45) DAYS) AFTER WRITTEN NOTICE TO LANDLORD, TENANT SHALL BE ENTITLED AT ITS
ELECTION, TO EXERCISE CONCURRENTLY OR SUCCESSIVELY, ALL REMEDIES OTHERWISE
PROVIDED IN THIS LEASE AND OTHERWISE AVAILABLE IN LAW OR EQUITY UNDER THE LAWS
OF THE UNITED STATES OR THE STATE IN WHICH THE PROPERTY IS LOCATED, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO BRING SUIT FOR THE COLLECTION OF ANY AMOUNTS
FOR WHICH LANDLORD MAY BE IN DEFAULT, OR FOR THE SPECIFIC PERFORMANCE OF ANY
COVENANT OR AGREEMENT DEVOLVING UPON LANDLORD, WITHOUT TERMINATING THIS LEASE.


23.                               BROKER.  TENANT COVENANTS, WARRANTS AND
REPRESENTS THAT THE BROKER SET FORTH IN SECTION 1.9 WAS THE ONLY BROKER TO
REPRESENT TENANT IN THE NEGOTIATION OF THIS LEASE. LANDLORD COVENANTS, WARRANTS
AND REPRESENTS THAT THE BROKER SET FORTH IN SECTION 1.9 WAS THE ONLY BROKER TO
REPRESENT LANDLORD IN THE NEGOTIATION OF THIS LEASE.  LANDLORD SHALL BE
RESPONSIBLE FOR PAYING THE COMMISSION OF THE BROKER (THE “BROKER COMMISSION”). 
EACH PARTY AGREES TO AND HEREBY DOES DEFEND, INDEMNIFY AND HOLD THE OTHER
HARMLESS AGAINST AND FROM ANY BROKERAGE COMMISSIONS OR FINDER’S FEES OR CLAIMS
THEREFOR BY A PARTY CLAIMING TO HAVE DEALT WITH THE INDEMNIFYING PARTY AND ALL
COSTS, EXPENSES AND LIABILITIES IN CONNECTION THEREWITH, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES, FOR ANY BREACH OF THE
FOREGOING.  THE FOREGOING INDEMNIFICATION SHALL SURVIVE THE TERMINATION OF THIS
LEASE FOR ANY REASON.


24.                               MISCELLANEOUS.


24.1.                     MERGER.  ALL PRIOR UNDERSTANDINGS AND AGREEMENTS
BETWEEN THE PARTIES ARE MERGED IN THIS LEASE, WHICH ALONE FULLY AND COMPLETELY
EXPRESSES THE AGREEMENT OF THE PARTIES.  NO AGREEMENT SHALL BE EFFECTIVE TO
MODIFY THIS LEASE, IN WHOLE OR IN PART, UNLESS SUCH AGREEMENT IS IN WRITING, AND
IS SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF SAID CHANGE OR MODIFICATION
IS SOUGHT.


24.2.                     NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN BY EITHER
PARTY PURSUANT TO THIS LEASE, SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN PROPERLY GIVEN, RENDERED OR MADE ONLY IF PERSONALLY DELIVERED, OR IF SENT
BY FEDERAL EXPRESS OR OTHER COMPARABLE COMMERCIAL OVERNIGHT DELIVERY SERVICE,
ADDRESSED TO THE OTHER PARTY AT THE ADDRESSES SET FORTH BELOW (OR TO SUCH OTHER
ADDRESS AS LANDLORD OR TENANT MAY DESIGNATE TO EACH OTHER FROM TIME TO TIME BY
WRITTEN NOTICE), AND SHALL BE DEEMED TO HAVE BEEN GIVEN, RENDERED OR MADE ON THE
DAY SO DELIVERED OR ON THE FIRST BUSINESS DAY AFTER HAVING BEEN DEPOSITED WITH
THE COURIER SERVICE:

If to Landlord:

W.C. Bradley Co.
Attn:  Robert H. Wright, Jr.
Secretary
P.O. Box 140
Columbus, Georgia 31902

28


--------------------------------------------------------------------------------


If to Tenant:

Magnetek, Inc.

Attn:  Peter M. McCormick

Executive Vice President and Chief Operating Officer

N49 W13650 Campbell Drive

Menomonee Falls, Wisconsin  53051

With Copy to:

Magnetek, Inc.

Attn:  General Counsel

N49 W13650 Campbell Drive

Menomonee Falls, Wisconsin  53051


24.3.                     NON-WAIVER.  THE FAILURE OF EITHER PARTY TO INSIST, IN
ANY ONE OR MORE INSTANCES, UPON THE STRICT PERFORMANCE OF ANY ONE OR MORE OF THE
OBLIGATIONS OF THIS LEASE, OR TO EXERCISE ANY ELECTION HEREIN CONTAINED, SHALL
NOT BE CONSTRUED AS A WAIVER OR RELINQUISHMENT OF A FUTURE PERFORMANCE OF ANY
OBLIGATION UNDER THIS LEASE OR OF THE RIGHT TO EXERCISE SUCH ELECTION, AND THE
LEASE SHALL CONTINUE AND REMAIN IN FULL FORCE AND EFFECT WITH RESPECT TO ANY
SUBSEQUENT BREACH, ACT OR OMISSION.  THE RECEIPT AND ACCEPTANCE BY LANDLORD OR
AGENT OF BASE RENT OR ADDITIONAL RENT WITH KNOWLEDGE OF BREACH BY TENANT OF ANY
OBLIGATION OF THIS LEASE SHALL NOT BE DEEMED A WAIVER OF SUCH BREACH.


24.4.                     LEGAL COSTS.  ANY PARTY IN BREACH OR DEFAULT UNDER
THIS LEASE (THE “DEFAULTING PARTY”) SHALL REIMBURSE THE OTHER PARTY (THE
“NONDEFAULTING PARTY”) UPON DEMAND FOR ANY LEGAL FEES AND COURT (OR OTHER
ADMINISTRATIVE PROCEEDING) COSTS OR EXPENSES THAT THE NONDEFAULTING PARTY
REASONABLY INCURS IN CONNECTION WITH THE BREACH OR DEFAULT, REGARDLESS OF
WHETHER SUIT IS COMMENCED OR JUDGMENT ENTERED, BUT PROVIDED THAT THE
NONDEFAULTING PARTY FIRST FOLLOWS PROCEDURES SET FORTH HEREIN WITH RESPECT TO
NOTICE AND OPPORTUNITY TO CURE ANY SUCH DEFAULT.  SUCH COSTS SHALL INCLUDE
REASONABLE LEGAL FEES AND COSTS INCURRED FOR THE NEGOTIATION OF A SETTLEMENT OR
ENFORCEMENT OF RIGHTS.  FURTHERMORE, IN THE EVENT OF LITIGATION, THE COURT IN
SUCH ACTION SHALL AWARD TO THE PARTY IN WHOSE FAVOR A JUDGMENT IS ENTERED A
REASONABLE SUM AS ATTORNEYS’ FEES AND COSTS, WHICH SUM SHALL BE PAID BY THE
LOSING PARTY. EACH PARTY SHALL PAY THE OTHER PARTY’S  REASONABLE ATTORNEYS’ FEES
INCURRED IN CONNECTION WITH ANY  REQUEST FOR CONSENT, INCLUDING ESTOPPEL AND
ATTORNMENT AGREEMENTS, UNDER PROVISIONS OF THIS LEASE GOVERNING ASSIGNMENT,
SUBLETTING AND SECURITY INTERESTS, OR IN CONNECTION WITH ANY OTHER ACT WHICH
EITHER PARTY PROPOSES TO DO AND WHICH REQUIRES EXECUTION OF A LEGAL DOCUMENT BY
THE OTHER PARTY.


24.5.                     PARTIES BOUND.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
FOR IN THIS LEASE, THIS LEASE SHALL BE BINDING UPON, AND INURE TO THE BENEFIT
OF, THE SUCCESSORS AND ASSIGNEES OF THE PARTIES HERETO.  TENANT HEREBY RELEASES
LANDLORD NAMED HEREIN FROM ANY OBLIGATIONS OF LANDLORD FOR ANY PERIOD SUBSEQUENT
TO THE CONVEYANCE AND TRANSFER OF LANDLORD’S OWNERSHIP INTEREST IN THE PROPERTY;
PROVIDED THAT THE TRANSFEREE EXECUTES AN ASSIGNMENT AND ASSUMPTION AGREEMENT,
ASSUMING FULL LIABILITY FOR ALL OF LANDLORD’S OBLIGATIONS UNDER THE LEASE
ARISING ON AND AFTER THE DATE OF THE ASSIGNMENT.  IN THE EVENT OF SUCH
CONVEYANCE AND TRANSFER, LANDLORD’S OBLIGATIONS SHALL THEREAFTER BE BINDING UPON
EACH TRANSFEREE (WHETHER SUCCESSOR LANDLORD OR OTHERWISE).  NO OBLIGATION OF
LANDLORD SHALL ARISE UNDER THIS LEASE UNTIL THE INSTRUMENT IS SIGNED BY, AND
DELIVERED TO, BOTH LANDLORD AND TENANT.

29


--------------------------------------------------------------------------------



24.6.                     RECORDATION OF LEASE.  TENANT SHALL NOT RECORD OR FILE
THIS LEASE.  UPON REQUEST OF EITHER PARTY, LANDLORD AND TENANT SHALL EXECUTE A
SHORT FORM MEMORANDUM OF THIS LEASE IN RECORDABLE FORM SETTING FORTH MATERIAL
TERMS AND PROVISIONS OF THIS LEASE OTHER THAN RENT.


24.7.                     SURVIVAL OF OBLIGATIONS.  UPON THE EXPIRATION OR OTHER
TERMINATION OF THIS LEASE, NEITHER PARTY SHALL HAVE ANY FURTHER OBLIGATION NOR
LIABILITY TO THE OTHER EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE AND
EXCEPT FOR SUCH OBLIGATIONS AS, BY THEIR NATURE OR UNDER THE CIRCUMSTANCES, CAN
ONLY BE, OR BY THE PROVISIONS OF THIS LEASE, ARE REQUIRED TO BE PERFORMED AFTER
SUCH EXPIRATION OR OTHER TERMINATION.


24.8.                     GOVERNING LAW; CONSTRUCTION.  THIS LEASE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
WISCONSIN.  IF ANY PROVISION OF THIS LEASE SHALL BE INVALID OR UNENFORCEABLE,
THE REMAINDER OF THIS LEASE SHALL NOT BE AFFECTED BUT SHALL BE ENFORCED TO THE
EXTENT PERMITTED BY LAW.  THE CAPTIONS, HEADINGS AND TITLES IN THIS LEASE ARE
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT AFFECT ITS INTERPRETATION. 
THIS LEASE SHALL BE CONSTRUED WITHOUT REGARD TO ANY PRESUMPTION OR OTHER RULE
REQUIRING CONSTRUCTION AGAINST THE PARTY CAUSING THIS LEASE TO BE DRAFTED.  EACH
COVENANT, AGREEMENT, OBLIGATION, OR OTHER PROVISION OF THIS LEASE TO BE
PERFORMED BY TENANT, SHALL BE CONSTRUED AS A SEPARATE AND INDEPENDENT COVENANT
OF TENANT, NOT DEPENDENT ON ANY OTHER PROVISION OF THIS LEASE.  ALL TERMS AND
WORDS USED IN THIS LEASE, REGARDLESS OF THE NUMBER OR GENDER IN WHICH THEY ARE
USED, SHALL BE DEEMED TO INCLUDE ANY OTHER NUMBER AND ANY OTHER GENDER AS THE
CONTEXT MAY REQUIRE.  THIS LEASE MAY BE EXECUTED IN COUNTERPART AND, WHEN ALL
COUNTERPART DOCUMENTS ARE EXECUTED, THE COUNTERPARTS SHALL CONSTITUTE A SINGLE
BINDING INSTRUMENT.


24.9.                     TIME.  TIME IS OF THE ESSENCE FOR THIS LEASE.  IF THE
TIME FOR PERFORMANCE HEREUNDER FALLS ON A SATURDAY, SUNDAY OR A DAY THAT IS
RECOGNIZED AS A HOLIDAY IN THE STATE IN WHICH THE PROPERTY IS LOCATED, THEN SUCH
TIME SHALL BE DEEMED EXTENDED TO THE NEXT BUSINESS DAY THAT IS NOT A HOLIDAY IN
WISCONSIN.


24.10                                                                 AUTHORITY
OF TENANT  TENANT WILL PROVIDE REASONABLE EVIDENCE OF SIGNATORY’S AUTHORITY TO
BIND TENANT CONTRACTUALLY PRIOR TO EXECUTION OF THE LEASE.


24.11                 SUBMISSION OF LEASE.  SUBMISSION OF THIS LEASE TO TENANT
FOR SIGNATURE DOES NOT CONSTITUTE A RESERVATION OF SPACE OR AN OPTION TO LEASE. 
THIS LEASE IS NOT EFFECTIVE UNTIL EXECUTION BY AND DELIVERY TO BOTH LANDLORD AND
TENANT.


24.12                 JOINT AND SEVERAL LIABILITY.  ALL PARTIES SIGNING THIS
LEASE AS TENANT SHALL BE JOINTLY AND SEVERALLY LIABLE FOR ALL OBLIGATIONS OF
TENANT HEREUNDER.

30


--------------------------------------------------------------------------------



24.13                 RENEWAL OPTION.  PROVIDED THAT NO DEFAULT EXISTS UNDER
THIS LEASE BEYOND APPLICABLE NOTICE AND CURE PERIODS AT THE TIME THE APPLICABLE
OPTION TO RENEW WHICH IS DESCRIBED BELOW IS EXERCISED (THE “RENEWAL OPTION”),
TENANT SHALL HAVE THE RIGHT TO EXTEND THE INITIAL TERM FOR TWO (2) SEPARATE
RENEWAL PERIODS OF THREE (3) YEARS EACH (EACH A “RENEWAL PERIOD,” AND
COLLECTIVELY THE “RENEWAL PERIODS”) COMMENCING ON THE EXPIRATION DATE, UPON THE
SAME TERMS AND CONDITIONS AS ARE CONTAINED IN THIS LEASE, EXCEPT AS HEREINAFTER
PROVIDED:

(I)                                     THE MONTHLY BASE RENT FOR THE RENEWAL
PERIOD SHALL BE ADJUSTED BASED UPON THE SCHEDULE DEPICTED BELOW:

Renewal Option 1

5/15/14-  5/14/15

 

$6.03 sf x 44,095 sf

 

$265,941.11/  $22,161.76

5/15/15 - 5/14/16

 

$6.18 sf x 44,095 sf

 

$272,589.63/ $22,715.80

5/15/16- 5/14/17

 

$6.34 sf x 44,095 sf

 

$279,404.37/ $23,283.70

 

Renewal Option 2

5/15/17 - 5/14/18

 

$6.34 sf x 44,095 sf

 

$279,404.37/ $23,283.70

5/15/18 - 5/14/19

 

$6.49 sf x 44,095 sf

 

$286,389.48/ $23,865.79

5/15/19- 5/14/20

 

$6.66 sf x 44,095 sf

 

$293,549.22/ $24,462.43

 

(II)                                  LANDLORD SHALL HAVE NO OBLIGATION TO MAKE
IMPROVEMENTS, DECORATIONS, REPAIRS, ALTERATIONS, OR ADDITIONS TO THE PREMISES AS
A CONDITION TO TENANT’S OBLIGATION TO PAY RENT FOR THE RENEWAL PERIOD, AND THE
BASE RENT QUOTED BY LANDLORD FOR THE RENEWAL PERIOD SHALL NOT BE REDUCED EITHER
(A) BY REASON OF SUCH FACT, (B)  TO TAKE INTO ACCOUNT ANY RENTAL CONCESSION
WHATSOEVER (INCLUDING, BUT NOT LIMITED TO RENT ABATEMENTS, ALLOWANCES FOR MOVING
EXPENSES, LEASE ASSUMPTIONS OR OTHER CONCESSIONS), OR (C) TO TAKE INTO ACCOUNT
THE ABSENCE OF ANY COST OR EXPENSE WHICH LANDLORD WOULD HAVE INCURRED HAD THE
PREMISES BEEN LEASED TO A PERSON OR ENTITY OTHER THAN TENANT; PROVIDED, HOWEVER,
THE BASE YEAR FOR OPERATING EXPENSES SHALL BE ADJUSTED SO THAT THE BASE YEAR
SHALL BE THE FIRST OPERATING YEAR AFTER COMMENCEMENT OF THE RENEWAL PERIOD.

(III)                               AFTER THE RENEWAL PERIODS, TENANT SHALL HAVE
NO FURTHER OR ADDITIONAL RIGHTS TO EXTEND THE TERM OF THIS LEASE.

31


--------------------------------------------------------------------------------


(IV)                              THE RENEWAL OPTION SHALL BE EXERCISED, IF AT
ALL, BY WRITTEN NOTICE TO LANDLORD GIVEN NOT EARLIER THAN TWELVE (12) MONTHS NOR
LATER THAN SIX (6) MONTHS PRIOR TO THE EXPIRATION DATE OR THE EXPIRATION OF THE
FIRST RENEWAL PERIOD, AS THE CASE MAY BE.  IN THE EVENT TENANT FAILS STRICTLY TO
COMPLY WITH THE PROCEDURE FOR EXERCISE OF THE APPLICABLE RENEWAL OPTION, TENANT
SHALL HAVE NO FURTHER RIGHT TO EXTEND THE TERM.

(V)                                 THE RENEWAL OPTION GRANTED PURSUANT TO THIS
SECTION 24.13 IS PERSONAL TO TENANT AND ANY PERMITTED TRANSFEREE.  IF TENANT
SUBLEASES ANY PORTION OF THE PREMISES OR ASSIGNS OR OTHERWISE TRANSFERS ANY
INTEREST UNDER THE LEASE TO ANY OTHER PERSON OR ENTITY (OTHER THAN THE PERMITTED
TRANSFEREE) PURSUANT TO, AND IN ACCORDANCE WITH, SECTION 8 HEREOF, THIS RENEWAL
OPTION SHALL LAPSE.


24.14                 TENANT EXPANSION CLAUSE.  PROVIDED THAT TENANT IS NOT IN
DEFAULT UNDER THIS LEASE, TENANT SHALL HAVE THE RIGHT OF FIRST REFUSAL (ROFR)
AND THE OPTION TO LEASE THE ADDITIONAL 26,612 SQUARE FEET OF CONTIGUOUS SPACE.
IF APPLICABLE, THE ROFR WILL BE PRESENTED IN WRITING FROM THE LANDLORD AND A
WRITTEN RESPONSE FROM TENANT WILL BE DUE WITHIN FIVE (5) BUSINESS DAYS.  IF
TENANT ELECTS TO ACCEPT THE CONTIGUOUS SPACE, THE EXPANSION RATE WILL BE AT AN
INITIAL RATE OF $4.50 PER SQUARE FOOT ADJUSTED WITH 2.5% ANNUAL INCREASES.  THE
EXPANSION SPACE WILL BE DELIVERED TO TENANT WITHIN SIXTY (60) DAYS AFTER
RECEIVING WRITTEN NOTICE OF ITS EXPANSION CLAUSE ELECTION AND PROVIDED IN LIKE
CONDITION TO THE EXISTING WAREHOUSE.  ALL THE SAME TERMS AND CONDITIONS SHALL
REMAIN IN FULL FORCE AND EFFECT WITH RESPECT TO THE EXPANSION SPACE.         IF
A PROPOSED TENANT MAKES AN OFFER, TENANT SHALL HAVE FIVE (5) BUSINESS DAYS AFTER
NOTICE FROM LANDLORD TO EXERCISE ITS ROFR.


24.15                 TERMINATION OPTION.  TENANT SHALL HAVE THE OPTION TO
TERMINATE THIS LEASE EFFECTIVE NOVEMBER 15, 2011, SUBJECT TO THE FOLLOWING TERMS
AND CONDITIONS.  TENANT SHALL PROVIDE LANDLORD WRITTEN NOTICE OF TENANT’S
ELECTION TO EXERCISE THE TERMINATION OPTION SIX (6) MONTHS PRIOR TO ELECTING THE
OPTION.  SUCH ELECTION SHALL BE EFFECTIVE, PROVIDED TENANT IS NOT IN DEFAULT
UNDER THIS LEASE, BOTH ON THE DATE THAT TENANT EXERCISES THE TERMINATION OPTION
AND AT ANY TIME THEREAFTER.  IF TENANT EXERCISES THE TERMINATION OPTION,:  (A)
ALL BASE RENT AND ADDITIONAL RENT OWING UNDER THE LEASE SHALL BE PAID THROUGH
AND APPORTIONED AS OF THE TERMINATION DATE; (B) TENANT SHALL REIMBURSE THE
UNAMORTIZED PORTIONS OF THE TENANT IMPROVEMENT ALLOWANCE PREVIOUSLY SPENT BY THE
LANDLORD, MOVING EXPENSE PROVIDED PREVIOUSLY PAID BY LANDLORD, REDUCED RENT
PREVIOUSLY PROVIDED BY LANDLORD AND BROKERAGE COMMISSIONS PREVIOUSLY PAID BY
LANDLORD; AND (C) TENANT SHALL PAY TO LANDLORD A TERMINATION FEE EQUAL TO SIX
(6) MONTHS RENT (INCLUDING ADDITIONAL RENT) (BASED ON THE THEN CURRENT AMOUNTS
FOR THE SAME), WHICH PAYMENT SHALL BE MADE AT LEAST THIRTY (30) DAYS PRIOR TO
THE EFFECTIVE DATE OF THE TERMINATION.


24.16                 EXCULPATION.  IF THERE IS A BREACH OR DEFAULT BY LANDLORD
UNDER THIS LEASE, TENANT SHALL LOOK SOLELY TO THE EQUITY INTEREST OF LANDLORD IN
THE PROPERTY AND ANY RENTALS DERIVED THEREFROM; PROVIDED THAT IN NO EVENT SHALL
ANY JUDGMENT BE SOUGHT OR OBTAINED AGAINST ANY INDIVIDUAL PERSON OR ENTITY
COMPRISING LANDLORD.

32


--------------------------------------------------------------------------------



24.17                 EXHIBITS.  ALL EXHIBITS ATTACHED HERETO AND EXECUTED (OR
INITIALED) BOTH BY LANDLORD AND TENANT SHALL BE DEEMED TO BE A PART HEREOF AND
HEREBY INCORPORATED HEREIN.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

LANDLORD:

 

 

 

 

 

By:

 

 

 

 

 

 

By:

 

/s/ Robert H. Wright Jr.

 

 

 

Signature

 

 

 

 

Its:

 

Robert H. Wright Jr. Vice President

 

 

 

Printed Name and Title

 

 

 

TENANT:

 

MAGNETEK, INC.

 

 

 

 

 

By:

 

/s/ Peter M. McCormick

 

 

Peter M. McCormick

 

 

 

 

Its:

 

 

 

Executive Vice President and Chief Operating Officer

 

 

 

 

33


--------------------------------------------------------------------------------